 



Exhibit 10.1
 
$300,000,000
CREDIT AGREEMENT
among
HENRY SCHEIN, INC.,
as Borrower,
The Several Lenders Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
CITIBANK, N.A.,
as Syndication Agent,
HSBC BANK USA, N.A.,
LEHMAN COMMERCIAL PAPER INC.,
MELLON BANK, N.A.,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Agents
Dated as of May 24, 2005
 
J.P. MORGAN SECURITIES INC., as Lead Arranger and Bookrunner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1. DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
 
       
1.2 Other Definitional Provisions
    21  
 
       
1.3 Rounding
    22  
 
       
1.4 References to Agreements and Laws
    22  
 
       
Section 2. AMOUNT AND TERMS OF COMMITMENTS
    22  
 
       
2.1 Revolving Credit Commitments
    22  
 
       
2.2 Procedure for Revolving Credit Borrowing
    23  
 
       
2.3 Swingline Commitment
    23  
 
       
2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans
    24  
 
       
2.5 Fees
    26  
 
       
2.6 Termination or Reduction of Commitments
    27  
 
       
2.7 Increase in Commitments
    27  
 
       
2.8 Repayment of Revolving Credit Loans
    28  
 
       
Section 3. CERTAIN PROVISIONS APPLICABLE TO THE LOANS
    29  
 
       
3.1 Optional and Mandatory Prepayments
    29  
 
       
3.2 Conversion and Continuation Options
    30  
 
       
3.3 Maximum Number of Tranches
    30  
 
       
3.4 Interest Rates and Payment Dates
    30  
 
       
3.5 Computation of Interest and Fees
    31  
 
       
3.6 Inability to Determine Interest Rate
    31  
 
       
3.7 Pro Rata Treatment and Payments
    32  
 
       
3.8 Illegality
    34  
 
       
3.9 Requirements of Law
    34  
 
       
3.10 Taxes
    35  
 
       
3.11 Break Funding Payments
    37  
 
       
3.12 Change of Lending Office; Removal of Lender
    38  
 
       
3.13 Evidence of Debt
    38  

 

 
i



--------------------------------------------------------------------------------



 



         
Section 4. LETTERS OF CREDIT
    39  
 
       
4.1 L/C Commitment
    39  
 
       
4.2 Procedure for Issuance of Letter of Credit
    39  
 
       
4.3 Fees and Other Charges
    40  
 
       
4.4 L/C Participations
    40  
 
       
4.5 Reimbursement Obligation of the Borrower
    41  
 
       
4.6 Obligations Absolute
    42  
 
       
4.7 Letter of Credit Payments
    42  
 
       
4.8 Cash Collateralization
    42  
 
       
4.9 Letter of Credit Rules
    43  
 
       
Section 5. REPRESENTATIONS AND WARRANTIES
    43  
 
       
5.1 Financial Condition
    43  
 
       
5.2 No Material Adverse Change
    44  
 
       
5.3 Organization; Powers
    44  
 
       
5.4 Authorization; Enforceability
    44  
 
       
5.5 Governmental Approvals; No Conflicts
    45  
 
       
5.6 No Material Litigation
    45  
 
       
5.7 Compliance with Laws and Agreements
    46  
 
       
5.8 Taxes
    46  
 
       
5.9 Purpose of Loans
    46  
 
       
5.10 Environmental Matters
    46  
 
       
5.11 Disclosure
    46  
 
       
5.12 Ownership of Property: Liens
    47  
 
       
5.13 ERISA
    47  
 
       
5.14 Subsidiaries
    47  
 
       
5.15 Investment and Holding Company Status
    47  
 
       
5.16 Guarantors
    47  
 
       
Section 6. CONDITIONS PRECEDENT
    48  
 
       
6.1 Conditions to Initial Loans and Letters of Credit
    48  
 
       
6.2 Conditions to Each Loan and Letter of Credit
    50  
 
       

ii

 



--------------------------------------------------------------------------------



 



         
Section 7. AFFIRMATIVE COVENANTS
    50  
 
       
7.1 Financial Statements
    51  
 
       
7.2 Certificates; Other Information
    52  
 
       
7.3 Conduct of Business and Maintenance of Existence
    52  
 
       
7.4 Payment of Obligations
    52  
 
       
7.5 Maintenance of Properties
    53  
 
       
7.6 Maintenance of Insurance
    53  
 
       
7.7 Books and Records
    53  
 
       
7.8 Inspection Rights
    53  
 
       
7.9 Compliance with Laws
    54  
 
       
7.10 Use of Proceeds
    54  
 
       
7.11 Notices
    54  
 
       
7.12 Guarantors
    55  
 
       
Section 8. NEGATIVE COVENANTS
    55  
 
       
8.1 Financial Covenants
    55  
 
       
8.2 Limitation on Liens
    56  
 
       
8.3 Limitation on Indebtedness
    57  
 
       
8.4 Fundamental Changes
    58  
 
       
8.5 Dispositions
    58  
 
       
8.6 ERISA
    59  
 
       
8.7 Transactions with Affiliates
    59  
 
       
8.8 Restrictive Agreements
    60  
 
       
Section 9. EVENTS OF DEFAULT
    60  
 
       
Section 10. THE ADMINISTRATIVE AGENT
    63  
 
       
10.1 Appointment
    63  
 
       
10.2 Delegation of Duties
    63  
 
       
10.3 Exculpatory Provisions
    63  
 
       
10.4 Reliance by Administrative Agent
    64  
 
       
10.5 Notice of Default
    64  

iii

 



--------------------------------------------------------------------------------



 



         
10.6 Non-Reliance on Administrative Agent and Other Lenders
    65  
 
       
10.7 Indemnification
    65  
 
       
10.8 Administrative Agent in Its Individual Capacity
    66  
 
       
10.9 Successor Administrative Agent
    66  
 
       
10.10 The Sole Lead Arranger, the Sole Bookrunner and the Syndication Agent
    66  
 
       
Section 11. MISCELLANEOUS
    67  
 
       
11.1 Amendments and Waivers
    67  
 
       
11.2 Notices
    68  
 
       
11.3 No Waiver; Cumulative Remedies
    69  
 
       
11.4 Survival of Representations and Warranties
    69  
 
       
11.5 Payment of Expenses and Taxes
    69  
 
       
11.6 Successors and Assigns; Participations and Assignments
    70  
 
       
11.7 Adjustments; Set-off
    74  
 
       
11.8 Counterparts
    75  
 
       
11.9 Severability
    75  
 
       
11.10 Integration
    75  
 
       
11.11 GOVERNING LAW
    75  
 
       
11.12 Submission To Jurisdiction; Waivers
    75  
 
       
11.13 Acknowledgements
    76  
 
       
11.14 Confidentiality
    76  
 
       
11.15 USA Patriot Act
    77  
 
       
11.16 Judgment
    77  
 
       
11.17 WAIVERS OF JURY TRIAL
    77  

iv

 



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule I
  Names and Revolving Credit Commitments of Lenders
Schedule II
  Existing Letters of Credit
Schedule 5.10
  Disclosed Matters
Schedule 5.14
  Subsidiaries
Schedule 8.2
  Liens
Schedule 8.3
  Subsidiary Indebtedness
Schedule 8.8
  Restrictive Agreements
 
   
EXHIBITS
   
 
   
Exhibit A
  Form of Revolving Credit Loan Borrowing Notice
Exhibit B
  Form of Swingline Loan Borrowing Notice
Exhibit C
  Form of Assumption Agreement
Exhibit D
  Form of Exemption Certificate
Exhibit E
  Form of Revolving Credit Note
Exhibit F
  Form of Swingline Note
Exhibit G
  Form of Opinion of Counsel to Borrower
Exhibit H
  Form of Compliance Certificate
Exhibit I
  Form of Assignment and Acceptance
Exhibit J
  Form of Guarantee

v



--------------------------------------------------------------------------------



 



 
v
     CREDIT AGREEMENT, dated as of May 24, 2005, among (i) Henry Schein, Inc., a
Delaware corporation (the “Borrower”), (ii) the several Lenders party hereto
(the “Lenders”), (iii) JPMorgan Chase Bank, N.A., as administrative agent,
(iv) Citibank, N.A., as syndication agent (in such capacity, the “Syndication
Agent”), and (v) HSBC Bank USA, N.A., Mellon Bank, N.A., Lehman Commercial Paper
Inc. and Wells Fargo, National Association, as co-agents (in such capacity, the
“Co-Agents”).
     The parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
1.1 Defined Terms.
As used in this Agreement, the following terms shall have the following
meanings:
     “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day, and (b) the Federal Funds Effective Rate in effect on such day plus 0.25%.
For purposes hereof: “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by JPMCB as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMCB in connection with extensions of credit
to debtors). Any change in the ABR due to a change in the Prime Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate.
     “ABR Loans”: Revolving Credit Loans bearing interest at a rate per annum
determined by reference to the ABR.
     “Adjusted LIBO Rate”: with respect to each day during each Interest Period
pertaining to a LIBOR Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
LIBO Rate
1.00 — Eurocurrency Reserve Requirements
     “Administrative Agent”: JPMorgan Chase Bank, N.A., as the Administrative
Agent for the Lenders under this Agreement and the other Loan Documents.
     “Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the Administrative Agent.
     “Affiliate”: as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 25% or more
of the securities having ordinary voting power for the election of

 



--------------------------------------------------------------------------------



 



directors of (or persons performing similar functions for) such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
     “Agents”: the collective reference to the Administrative Agent, the Sole
Lead Arranger, the Sole Bookrunner and the Syndication Agent.
     “Aggregate Available Multicurrency Commitments”: as at any time of
determination, an amount in Dollars equal to the sum of the Available
Multicurrency Commitments of all Lenders at such time.
     “Aggregate Available Revolving Credit Commitments”: as at any time of
determination with respect to all Lenders, an amount in Dollars equal to the sum
of the Available Revolving Credit Commitments of all Lenders at such time.
     “Aggregate Multicurrency Commitments”: the obligations of the Lenders to
make Multicurrency Loans hereunder in an aggregate principal amount at any one
time outstanding not to exceed $100,000,000.
     “Aggregate Multicurrency Outstandings”: as at any time of determination
with respect to any Lender, the Dollar Equivalent of the principal amount of
such Lender’s outstanding Multicurrency Loans at such time.
     “Aggregate Revolving Credit Commitments”: as at any time of determination,
the aggregate amount of the Revolving Credit Commitments of all of the Lenders
at such time.
     “Aggregate Revolving Credit Outstandings”: as at any time of determination
with respect to any Lender, an amount in Dollars equal to the sum of (a) the
aggregate unpaid principal amount of such Lender’s Revolving Credit Loans (in
the case of outstanding Multicurrency Loans, Aggregate Multicurrency
Outstandings) on such date plus (b) such Lender’s Revolving Credit Commitment
Percentage of (i) the Aggregate Swingline Outstandings and (ii) the L/C
Obligations.
     “Aggregate Swingline Outstandings”: as at any time of determination, the
aggregate unpaid principal amount of Swingline Loans at such time.
     “Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
     “Applicable Margin”: with respect to each day for LIBOR Loans, the
applicable rate per annum based on the Consolidated Leverage Ratio for such day,
as set forth under the relevant column heading below:

2



--------------------------------------------------------------------------------



 



                  Applicable Tier   Ratio   Margin (bps)
I
  ³2.75:1.00   47.5
II
  <2.75:1.00 but ³2.25:1.00   37.5
III
  <2.25:1.00 but ³1.50:1.00   31.0
IV
  <1.50:1.00   27.0

     The Applicable Margin will be set on the day which is five Business Days
following the receipt by the Administrative Agent of the financial statements
referenced in subsection 7.1(a) or subsection 7.1(b), as the case may be, and
shall apply to all LIBOR Loans (i.e., existing, new or additional Loans, or
Loans which are continuations or conversions) then outstanding (i.e., subject to
the below provisions, outstanding LIBOR Loans shall bear interest at the new
Applicable Margin from and after the date any such margin is reset in accordance
with the provisions hereof; prior to such time, such LIBOR Loans shall accrue
interest based on the Applicable Margin relating to the period immediately prior
to the time such margin is reset in accordance with the provisions hereof) or to
be made on or after such date until, but not including, the next date on which
the Applicable Margin is reset in accordance with the provisions hereof;
provided, however, that notwithstanding the foregoing, if any financial
statements are not received by the Administrative Agent within the time period
relating to such financial statements as provided in subsection 7.1(a) or
subsection 7.1(b) as the case may be, the Applicable Margin on all LIBOR Loans
then outstanding or to be made on or after the date the Applicable Margin should
have been reset in accordance with the foregoing provisions (i.e., assuming
timely delivery of the requisite financial statements), until the day which is
five Business Days following the receipt by the Administrative Agent of such
financial statements, will be 0.475%; and further provided, however, that the
Lenders shall not in any way be deemed to have waived any Event of Default or
any remedies hereunder (including, without limitation, remedies provided in
Section 9) in connection with the provisions of the foregoing proviso.
     “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
     “ Approved Fund”: as defined in subsection 11.6(b).
     “Assignee”: as defined in subsection 11.6(b).
     “Attorney Costs”: all reasonable fees and disbursements of any law firm or
other external counsel.
     “Australian Dollars”: the lawful currency of Australia.
     “Available Foreign Currencies”: Euro, Japanese Yen, Australian Dollars,
Canadian Dollars, Pounds Sterling, Swiss Francs and any other available and
freely-convertible non-Dollar currency in which dealings in deposits are carried
out in the London interbank market which are selected by the Borrower and
approved by the Administrative Agent and each of the Lenders.

3



--------------------------------------------------------------------------------



 



     “Available Multicurrency Commitment”: as at any time of determination with
respect to any Lender, an amount in Dollars equal to the excess, if any, of
(a) the amount of such Lender’s Multicurrency Commitment in effect at such time
over (b) the Dollar Equivalent of the Aggregate Multicurrency Outstandings of
such Lender at such time.
     “Available Revolving Credit Commitment”: as at any time of determination
with respect to any Lender, an amount in Dollars equal to the excess, if any, of
(a) the amount of such Lender’s Revolving Credit Commitment in effect at such
time over (b) the Aggregate Revolving Credit Outstandings of such Lender at such
time.
     “Borrower”: as defined in the preamble hereto.
     “Borrowing”: any extension of credit under this Agreement.
     “Borrowing Date”: any Business Day specified in a notice pursuant to
Section 2 or Section 4 as a date on which the Borrower requests the Lenders to
extend credit, make Loans or issue Letters of Credit hereunder.
     “British Pounds Sterling” and “Pounds Sterling”: the lawful currency of the
United Kingdom of Great Britain and Northern Ireland.
     “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that (a) if such day relates to any Multicurrency Loan denominated in
a currency other than Euro, such term shall mean any such day on which dealings
in deposits in the relevant currency are conducted by and between banks in the
applicable foreign currency or foreign exchange interbank market, (b) if such
day relates to any Multicurrency Loan denominated in Euro, such term shall mean
Target Operating Days, and (c) if such day relates to any LIBOR Loan in Dollars,
such term shall mean a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close
which is also a London Business Day.
     “Calculation Date”: the last Business Day of each calendar month and such
other date as may be reasonably determined by the Administrative Agent.
     “Canadian Dollars”: the lawful currency of Canada.
     “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
     “Change in Control”: any Person or “group” (within the meaning of Section
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) (A) shall
have acquired beneficial

4



--------------------------------------------------------------------------------



 



interest of 50% or more of any outstanding class of equity interests having
ordinary voting power in the election of the directors of the Borrower (other
than the aggregate beneficial ownership of the Persons who are officers or
directors of the Borrower on the Closing Date) or (B) shall obtain (i) the power
(whether or not exercised) to elect a majority of the Borrower’s directors or
(ii) the board of directors of the Borrower shall not consist of a majority of
Continuing Directors.
     “ CLO”: as defined in subsection 11.6(b).
     “Closing Date”: the date, on or before May 24, 2005, on which the
conditions precedent set forth in subsection 6.1 shall be satisfied.
     “Co-Agents”: as defined in the Preamble hereto.
     “Code”: the Internal Revenue Code of 1986, as amended from time to time.
     “Commitment Increase Date”: as defined in subsection 2.7(a).
     “Commitment Period”: the period from and including the Closing Date to but
not including the Termination Date.
     “Commitments”: the collective reference to the Revolving Credit
Commitments, Multicurrency Commitments, Swingline Commitments and L/C
Commitment.
     “Committed Outstandings Percentage”: on any date with respect to any
Lender, the percentage which the Aggregate Revolving Credit Outstandings of such
Lender constitutes of the Aggregate Revolving Credit Outstandings of all
Lenders.
     “Confidential Information Memorandum”: the Confidential Information
Memorandum dated April 2005 relating to the Borrower and this Agreement.
     “Consolidated EBITDA”: for any period, Consolidated Operating Income plus,
without duplication, (a) Consolidated Interest Income, (b) depreciation,
(c) amortization and (d) the Designated Charges of the Borrower and its
Subsidiaries for such period, determined on a consolidated basis and as
calculated consistent with the manner disclosed by the Borrower in its Annual
Report on Form 10-K for the fiscal year ended December 25, 2004.
     “Consolidated Gross Profit”: for any period, net sales less cost of sales
of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP and as calculated consistent with the
manner disclosed by the Borrower in its Annual Report on Form 10-K for the
fiscal year ended December 25, 2004.
     “Consolidated Interest Coverage Ratio”: at any date of determination, the
ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on (or most recently ended prior to) such date to
(b) Consolidated Interest Expense for such period.

5



--------------------------------------------------------------------------------



 



     “Consolidated Interest Expense”: for any period, total interest expense
(including, without limitation, rent or interest expense pursuant to Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 25, 2004.
     “Consolidated Interest Income”: for any period, the interest income of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 25, 2004.
     “Consolidated Leverage Ratio”: at any date of determination, the ratio of
(a) Consolidated Total Debt on such date to (b) Consolidated EBITDA for the
period of the four fiscal quarters ending on (or most recently ended prior to)
such date.
     “Consolidated Operating Expenses”: for any period, total expenses related
to salaries, employee benefits and general and administrative expenses of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP and as calculated consistent with the manner disclosed by the Borrower
in its Annual Report on Form 10-K for the fiscal year ended December 25, 2004.
     “Consolidated Operating Income”: for any period, Consolidated Gross Profit
less Consolidated Operating Expenses of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP and as calculated
consistent with the manner disclosed by the Borrower in its Annual Report on
Form 10-K for the fiscal year ended December 25, 2004.
     “Consolidated Total Assets”: at any date of determination, the net book
value of all assets of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP and as calculated consistent with the
manner disclosed by the Borrower in its Annual Report on Form 10-K for the
fiscal year ended December 25, 2004.
     “Consolidated Total Debt”: at any date of determination, the aggregate
amount of all Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP and as calculated consistent with the
manner disclosed by the Borrower in its Annual Report on Form 10-K for the
fiscal year ended December 25, 2004.
     “Continuing Directors”: as to the Borrower, the directors of the Borrower
on the Closing Date and each other director of the Borrower whose nomination for
election to the Board of Directors of Borrower is recommended by a majority of
the then Continuing Directors.
     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

6



--------------------------------------------------------------------------------



 



     “Default”: any event or circumstance that, with the giving of any notice,
the passage of time, or both, would be an Event of Default.
     “Designated Charges”: for any period, to the extent deducted in computing
Consolidated Operating Income, the aggregate of total (a) non-cash,
non-recurring merger and integration costs, and (b) non-cash, non-recurring
restructuring costs, of the Borrower and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP and as calculated
consistent with the manner disclosed by the Borrower in its Annual Report on
Form 10-K for the fiscal year ended December 25, 2004.
     “Disclosed Matters”: the actions, suits and proceedings and the
environmental matters disclosed in Schedule 5.10.
     “Disposition” or “Dispose”: the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “Disposition Value”: (a) in the case of property that does not constitute
Subsidiary Stock, the book value thereof, valued at the time of such Disposition
in good faith by the Borrower, and (b) in the case of property that constitutes
Subsidiary Stock, an amount equal to that percentage of book value of the assets
of the Subsidiary that issued such stock as is equal to the percentage that the
book value of such Subsidiary Stock represents of the book value of all of the
outstanding Equity Interests of such Subsidiary (assuming, in making such
calculations, that all securities convertible into such Equity Interests are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion) determined at the time of the
Disposition thereof, in good faith by the Borrower.
     “Dollar Equivalent”: with respect to an amount denominated in any currency
other than Dollars, the equivalent in Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent in accordance with
the provisions of the next sentence. In making any determination of the Dollar
Equivalent for purposes of calculating the amount of Loans to be borrowed from
the respective Lenders on any Borrowing Date, the Administrative Agent shall use
the relevant Exchange Rate in effect on the date on which the interest rate for
such Loans is determined pursuant to the provisions of this Agreement and the
other Loan Documents.
     “Domestic Subsidiary”: any Subsidiary other than a Foreign Subsidiary.
     “Dollars” and “$”: lawful currency of the United States of America.
     “Environmental Laws”: all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, written notices or written and binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating to the pollution or the protection of the

7



--------------------------------------------------------------------------------



 



environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or imposing workers
health and safety requirements.
     “Environmental Liability”: any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) a claim made pursuant to any written contract, agreement or
other written and binding consensual arrangement pursuant to which liability is
assumed or imposed by or on Borrower or any of its Subsidiaries with respect to
any of the foregoing.
     “Equity Interests”: any and all shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interests.
     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “ERISA Affiliate”: any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.
     “ERISA Event”: (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Multiemployer Plan; or (g) the receipt
by the Borrower or any ERISA Affiliate of any notice (x) imposing withdrawal
liability under Title IV of ERISA or (y) stating that a Multiemployer Plan is,
or is reasonably expected to be, Insolvent or in Reorganization, within the
meaning of Title IV of ERISA.
     “Euro”: the single currency of participating member states of the European
Union.

8



--------------------------------------------------------------------------------



 



     “Eurocurrency Reserve Requirements”: for any day as applied to a Loan, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements actually imposed on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves) under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board) maintained by a
member bank of such System. The determination of Eurocurrency Reserve
Requirements by the Administrative Agent shall be conclusive in the absence of
manifest error.
     “Event of Default”: any of the events specified in Section 9.
     “Excess Utilization Day”: any day on which the sum of the Aggregate
Revolving Credit Outstandings of all Lenders exceeds 50% of the Aggregate
Revolving Credit Commitments.
     “Exchange Rate”: with respect to any non-Dollar currency on any date, the
rate at which such currency may be exchanged into Dollars, as set forth on such
date on the relevant Reuters currency page at or about 11:00 A.M., London time,
on such date. In the event that such rate does not appear on any Reuters
currency page, the “Exchange Rate” with respect to such non-Dollar currency
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Spot Rate of exchange in the interbank market where its foreign
currency exchange operations in respect of such non-Dollar currency are then
being conducted, at or about 10:00 A.M., local time, on such date for the
purchase of Dollars with such non-Dollar currency, for delivery two Business
Days later; provided, that if at the time of any such determination, no such
Spot Rate can reasonably be quoted, the Administrative Agent after consultation
with the Borrower may use any reasonable method as the Administrative Agent
deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error. The Administrative Agent shall determine the
Exchange Rate on each Calculation Date. The Exchange Rates so determined shall
become effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”) or other determination, shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than Section 11.15 or any other provision expressly requiring
the use of a current Exchange Rate) be the Exchange Rates employed in converting
any amounts between US Dollars and Available Foreign Currencies.
     “Existing Facility”: the Credit Agreement, dated as of May 2, 2002, as
amended, among the Borrower, the several guarantors from time to time parties
thereto, JPMCB, as administrative agent for the lenders thereunder, Fleet
National Bank, as syndication agent, and the several lenders and other financial
institutions or entities from time to time parties thereto.
     “Existing Letters of Credit”: those letters of credit which are
individually described on Schedule II.

9



--------------------------------------------------------------------------------



 



     “Facility Fee Rate”: for each day during each calculation period, the rate
per annum based on the Consolidated Leverage Ratio for such day, as set forth
below:

                  Facility Fee Tier   Ratio   (bps)
I
  =2.75:1.00   15.0
II
  <2.75:1.00 but ³2.25:1.00   12.5
III
  <2.25:1.00 but ³1.50:1.00   9.0
IV
  <1.50:1.00   8.0

The applicable Facility Fee will be set on the day which is five Business Days
following the receipt by the Administrative Agent of the financial statements
referenced in subsection 7.1(a) or subsection 7.1(b), as the case may be, and
shall apply until, but not including, the next date on which the applicable
Facility Fee is reset in accordance with the provisions hereof; provided,
however, that notwithstanding the foregoing, if any financial statements are not
received by the Administrative Agent within the time period relating to such
financial statements as provided in subsection 7.1(a) or subsection 7.1(b), as
the case may be, the applicable Facility Fee will be 0.150% until the day which
is five Business Days following the receipt by the Administrative Agent of such
financial statements; and further provided, however, that the Lenders shall not
in any way be deemed to have waived any Event of Default or any remedies
hereunder (including, without limitation, remedies provided in Section 9) in
connection with the provisions of the foregoing proviso.
     “Fair Market Value”: at any time and with respect to any property, the sale
value of such property that would be realized in an arm’s-length sale at such
time between an informed and willing buyer and an informed and willing seller
(neither being under a compulsion to buy or sell).
     “Fed Funds Loans”: Swingline Loans bearing interest at a rate per annum
determined by reference to the Federal Funds Effective Rate.
     “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it. Any
change in the Federal Funds Effective Rate shall be effective as of the opening
of business on the effective date of such change.
     “Fee Commencement Date”: the Closing Date.
     “Financing Lease”: any lease of property, real or personal, the obligations
of the lessee in respect of which are Capital Lease Obligations on a balance
sheet of the lessee.

10



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary”: any Subsidiary incorporated or otherwise organized in
any jurisdiction outside the United States of America, its territories and
possessions.
     “Funding Commitment Percentage”: as at any date of determination, with
respect to any Lender, that percentage which the Available Revolving Credit
Commitment of such Lender then constitutes of the Aggregate Available Revolving
Credit Commitments.
     “GAAP”: generally accepted accounting principles in the United States of
America consistently applied with respect to those utilized in preparing the
audited financial statements referred to in subsection 5.1.
     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other unrelated third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
     “Guarantors”: any Subsidiary of the Borrower which guarantees any of the
Indebtedness or other obligations incurred under the Note Purchase Agreements,
as amended, or any other debt securities or bank debt issued by the Borrower (it
being understood that undrawn commitments in respect of bank credit facilities
shall not constitute “bank debt” for purposes of this definition).
     “Hazardous Material”: all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates,

11



--------------------------------------------------------------------------------



 



asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature,
to the extent regulated pursuant to any Environmental Law.
     “Hedging Agreement”: any interest rate protection agreement, foreign
currency exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.
     “Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person, (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of bankers’ acceptances, letters of credit,
surety bonds or similar arrangements, (g) all indebtedness of such Person,
determined in accordance with GAAP, arising out of a Receivables Transaction,
(h) all Guarantee Obligations of such Person; (i) all obligations of such Person
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation; provided,
however, that in the event that liability of such Person is non-recourse to such
Person and is recourse only to specified property owned by such Person, the
amount of Indebtedness attributed thereto shall not exceed the greater of the
Fair Market Value of such property or the net book value of such property, and
(j) for the purposes of the definition of “Material Indebtedness” only (except
to the extent otherwise included above), all obligations of such Person in
respect of Swap Agreements; provided that for the purposes of the definition of
“Material Indebtedness,” the “principal amount” of the obligations of such
Person in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Swap Agreement were terminated at such time.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is actually liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness expressly provide that such Person is not
actually liable therefor.
     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
     “Insolvent”: pertaining to a condition of Insolvency.
     “Interest Payment Date”: (a) as to any ABR Loan and as to any Fed Funds
Loan, the last day of each March, June, September and December; (b) as to any
LIBOR Loan having an Interest Period of three months or less, the last day of
such Interest Period; (c) as to any LIBOR Loan having an Interest Period longer
than three months, each day which is three months, or a

12



--------------------------------------------------------------------------------



 



whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period; and (d) as to any Swingline Loan, the earlier to
occur of (i) the maturity date thereof and (ii) the date the same shall have
been prepaid in accordance with the provisions of this Agreement.
     “Interest Period”: with respect to any LIBOR Loan:
     (i) initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such LIBOR Loan and ending one, two,
three or six months thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and
     (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such LIBOR Loan and ending one, two,
three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days, in the
case of LIBOR Loans in Dollars, and four Business Days, in the case of LIBOR
Loans in Available Foreign Currencies, prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:
     (1) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (2) any Interest Period in respect of any Loan made by any Lender that
would otherwise extend beyond the Termination Date applicable to such Lender
shall end on such Termination Date; and
     (3) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
     “IRS”: The United States Internal Revenue Service and any successor
governmental agency performing a similar function.
     “Issuing Lender”: JPMCB, in its capacity as issuer of any Letter of Credit,
and its successors. The Issuing Lender may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of the Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
     “Japanese Yen”: the official legal currency of Japan.
     “JPMCB”: JPMorgan Chase Bank, N.A.

13



--------------------------------------------------------------------------------



 



     “Judgment Currency”: as defined in subsection 11.15.
     “L/C Commitment”: the obligation of the Issuing Lender to issue Letters of
Credit pursuant to Section 4 with respect to which the resulting L/C Obligations
at any one time outstanding shall not exceed $30,000,000.
     “L/C Fee Payment Date”: the last day of each March, June, September and
December and the last day of the Commitment Period.
     “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to subsection 4.5.
     “L/C Participants”: the collective reference to all the Lenders other than
the Issuing Lender.
     “Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.
     “Lenders”: as defined in the preamble hereto, and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption (as
defined in subsection 11.6), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption; provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Approved Fund.
     “Letters of Credit”: as defined in subsection 4.1(a).
     “LIBOR Loans”: Revolving Credit Loans with respect to which the rate of
interest is based upon the Adjusted LIBO Rate.
     “LIBO Rate”: with respect to each day during each Interest Period
pertaining to a LIBOR Loan denominated in Dollars or any Available Foreign
Currency, the rate per annum determined by the Administrative Agent to be the
offered rate for deposits in the currency in which such LIBOR Loan is
denominated with a term comparable to such Interest Period that appears on the
applicable Telerate Page (or on any successor or substitute page or service, or
any successor to or substitute for such page or service, providing rate
quotations comparable to those currently provided on such page or service, as
reasonably determined by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to deposits in the currency
in which such LIBOR Loan is denominated in the London interbank

14



--------------------------------------------------------------------------------



 



market) at approximately 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period; provided, however, that if at any time for
any reason such offered rate for any such currency shall not be available, “LIBO
Rate” shall mean, with respect to each day during each Interest Period
pertaining to a LIBOR Loan denominated in such currency, the rate per annum
reasonably determined by the Administrative Agent as the rate of interest at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in same day funds in the amount of $5,000,000 and with a term
equivalent to such Interest Period would be offered by JPMCB’s London branch or
London Affiliate to major banks in the London interbank market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period. The determination of the LIBO Rate by the
Administrative Agent shall be conclusive in the absence of manifest error.
     “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing).
     “Loan”: any Revolving Credit Loan, extension of credit under or pursuant to
Section 4, or Swingline Loan, as the case may be.
     “Loan Documents”: this Agreement, any Notes, the Administrative Agent/Sole
Lead Arranger Fee Letter (as defined in subsection 2.5(c)), each Application,
any Guarantee executed and delivered pursuant to subsection 7.12 and all other
instruments and documents heretofore or hereafter executed or delivered to or in
favor of any Lender or the Administrative Agent in connection with the Loans
made and transactions contemplated by this Agreement.
     “London Business Day”: any day on which banks in London are open for
general banking business, including dealings in foreign currency and exchange.
     “Majority Lenders”: (a) at any time prior to the termination of the
Revolving Credit Commitments, Lenders whose Revolving Credit Commitment
Percentages aggregate more than 50%; and (b) notwithstanding the foregoing, for
purposes of declaring the Loans to be due and payable pursuant to Section 9, and
at any time after the termination of the Revolving Credit Commitments, Lenders
whose Aggregate Revolving Credit Outstandings aggregate more than 50% of the
Aggregate Revolving Credit Outstandings of all Lenders.
     “Material Adverse Effect”: a material adverse effect on (i) the business,
assets, property or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, or (ii) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder, provided that events, developments or circumstances
(“Changes”) (including general economic or political conditions) generally
affecting the Borrower’s industry which are not reasonably likely to have a
material adverse effect on (x) the business, assets, property or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
or (y) the validity or enforceability of any of the Loan

15



--------------------------------------------------------------------------------



 



Documents or the rights or remedies of the Administrative Agent or Lenders
thereunder, will not be deemed Changes for purposes of determining whether a
Material Adverse Effect shall have occurred.
     “Material Indebtedness”: Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $40,000,000.
     “Multicurrency Commitment”: as to any Lender, the obligation of such Lender
to make Multicurrency Loans to the Borrower hereunder in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule I under the heading “Multicurrency Commitment,”
and that such amount may be modified from time to time in accordance with the
provisions of this Agreement.
     “Multicurrency Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Multicurrency Commitment at such time constitutes
of the Aggregate Multicurrency Commitments at such time.
     “Multicurrency Loans”: Revolving Credit Loans made in Available Foreign
Currencies.
     “Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “1998 Noteholders”: any Person who holds notes of the Company issued
pursuant to the Note Purchase Agreements on or about September 25, 1998 (of any
successor thereof).
     “1999 Noteholders”: any Person who holds notes of the Company issued
pursuant to the Note Purchase Agreements on or about June 30, 1999 (of any
successor thereof).
     “Non-Excluded Taxes”: as defined in subsection 3.10.
     “Notes”: the collective reference to any Revolving Credit Notes and any
Swingline Notes.
     “Note Purchase Agreements”: those certain Note Purchase Agreements dated as
of June 30, 1999 and September 25, 1998, respectively, as amended, between the
Borrower and the various note holders party thereto.
     “Obligations”: collectively, the unpaid principal of and interest on the
Loans and all other obligations and liabilities of the Borrower under this
Agreement and the other Loan Documents to which it is a party (including,
without limitation, interest accruing at the then applicable rate provided in
this Agreement or any other applicable Loan Document after the maturity of the
Loans and interest accruing at the then applicable rate provided in this
Agreement or any other applicable Loan Document after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower,

16



--------------------------------------------------------------------------------



 



whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, the Notes, the other Loan Documents,
Swap Agreements entered into with Lenders or their Affiliates or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all Attorney Costs
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of this Agreement or any other Loan
Document).
     “Participant”: as defined in subsection 11.6(c).
     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and each successor thereto.
     “Person”: an individual, partnership, corporation, business trust, limited
liability company, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
     “Plan”: at a particular time, any “employee pension benefit plan,” as such
term is defined in Section 3(2) of ERISA and which is subject to Title IV of
ERISA and/or Section 412 of the Code, other than a Multiemployer Plan, and in
respect of which the Borrower or an ERISA Affiliate is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA or to which the Borrower or an
ERISA Affiliate contributes or has an obligation to contribute.
     “Prime Rate”: as defined in the definition of “ABR” in this subsection 1.1.
     “Receivables”: any accounts receivable of any Person, including, without
limitation, any thereof constituting or evidenced by chattel paper, instruments
or general intangibles, and all proceeds thereof and rights (contractual and
other) and collateral related thereto.
     “Receivables Subsidiary”: any special purpose, bankruptcy-remote Subsidiary
that purchases Receivables generated by the Borrower or any of its Subsidiaries.
     “Receivables Transaction”: any transaction or series of transactions
providing for the financing of Receivables of the Borrower or any of its
Subsidiaries, involving one or more sales, contributions or other conveyances by
the Borrower or any of its Subsidiaries of its/their Receivables to Receivables
Subsidiaries which finance the purchase thereof by means of the incurrence of
Indebtedness or otherwise. Notwithstanding anything contained in the foregoing
to the contrary: (a) no portion of the Indebtedness (contingent or otherwise)
with respect to any Receivables Transactions shall (i) be guaranteed by the
Borrower or any of its Subsidiaries, (ii) involve recourse to the Borrower or
any of its Subsidiaries (other than the relevant Receivables Subsidiary), or
(iii) require or involve any credit support or credit enhancement from the
Borrower or any of its Subsidiaries (other than the relevant Receivables
Subsidiary), provided

17



--------------------------------------------------------------------------------



 



that the Borrower and its Subsidiaries will be permitted to agree to
representations, warranties, covenants and indemnities that are reasonably
customary in accounts receivable securitization transactions of the type
contemplated (none of which representations, warranties, covenants or
indemnities will result in recourse to the Borrower or any of its Subsidiaries
(other than the relevant Receivables Subsidiary) beyond the limited recourse
that is reasonably customary in accounts receivable securitization transactions
of the type contemplated); and (b) the securitization facility and structure
relating to such Receivables Transactions shall be on market terms and
conditions customary for Receivables transactions of the type contemplated.
     “Refunded Swingline Loans”: as defined in subsection 2.4.
     “Refunding Date”: as defined in subsection 2.4.
     “Register”: as defined in subsection 11.6(b).
     “Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to subsection 4.5(a) for amounts drawn under Letters of
Credit.
     “Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, and agents of such
Person or such Person’s Affiliates.
     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
     “Requirement of Law”: as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
     “Responsible Officer”: with respect to any Person, the chief executive
officer and the president of such Person as well as, in the case of the
Borrower, the Vice President and General Counsel of the Borrower, and in the
case of any Guarantor (if any), a duly elected Vice President of such Guarantor
(if any), or, with respect to financial matters, the chief financial officer and
the treasurer of such Person.
     “Revolving Credit Commitment”: as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans hereunder in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule I under the heading
     “Revolving Credit Commitment,” as such amount may be modified from time to
time in accordance with the provisions of this Agreement.
     “Revolving Credit Commitment Percentage”: as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment at such time
constitutes of the

18



--------------------------------------------------------------------------------



 



Aggregate Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments have terminated or expired, the percentage which (a) the Aggregate
Revolving Credit Outstandings of such Lender at such time then constitutes of
(b) the Aggregate Revolving Credit Outstandings of all Lenders at such time).
     “Revolving Credit Loans”: as defined in subsection 2.1.
     “Revolving Credit Note”: as defined in subsection 3.13(d).
     “Revolving Lender”: each Lender that has a Revolving Credit Commitment
hereunder or that holds Revolving Credit Loans.
     “Significant Subsidiary”:
          (a) each domestic (i.e., incorporated or organized in the United
States or any state or territory thereof; hereinafter, “domestic”) wholly-owned
Subsidiary or other entity formed or acquired by the Borrower or any direct or
indirect Subsidiary (whether existing at the date hereof, or formed or acquired
after the date hereof), if such Subsidiary or entity, after giving effect to the
formation/acquisition of the same, has total assets that exceed five percent of
the domestic “Consolidated Total Assets,” valued as of the occurrence/closing of
such formation/acquisition or as of the last day of any fiscal year thereafter;
and
          (b) each domestic Subsidiary or entity (whether existing at the date
hereof, or formed or acquired after the date hereof) in which the Borrower or
any Guarantor (if any) has, directly or indirectly, a 66.67% or greater but less
than 100% ownership interest which becomes or is a Subsidiary if such Subsidiary
or entity, after giving effect to the formation/acquisition of the same, has
total assets that exceed five percent of the domestic “Consolidated Total
Assets,” valued as of the occurrence/closing of such formation/acquisition or as
of the last day of any fiscal year thereafter.
     “Signing Date”: the date on which the Lenders have signed this Agreement.
     “Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
     “Sole Bookrunner”: as defined in the preamble hereto.
     “Spot Rate”: for a currency means the rate quoted by JPMCB as the spot rate
for the purchase by JPMCB of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m., New York
time, on the date two Business Days prior to the date on which the foreign
exchange transaction is made.
     “Subsidiary”: as to any Person (“parent”), a corporation, partnership or
other entity of which shares of stock or other ownership interests having
ordinary voting power (other than stock or such other ownership interests having
such power only by reason of the happening of a

19



--------------------------------------------------------------------------------



 



contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a direct or indirect Subsidiary or Subsidiaries of the Borrower.
     “Subsidiary Stock”: with respect to any Person, the Equity Interests of any
Subsidiary of such Person.
     “Swap Agreement”: any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a Swap Agreement.
     “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to subsection 2.3 in an aggregate principal amount at
any one time outstanding not to exceed $15,000,000.
     “Swingline Lender”: JPMCB, in its capacity as the lender of Swingline
Loans.
     “Swingline Loans”: as defined in subsection 2.3.
     “Swingline Note”: as defined in subsection 3.13(e).
     “Swingline Participation Amount”: as defined in subsection 2.4(c).
     “Swiss Francs”: the lawful currency of Switzerland.
     “Syndication Agent”: as defined in the preamble hereto.
     “Target Operating Day”: any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
settlement system) is not operating (as determined in good faith by the
Administrative Agent).
     “Taxes”: any and all taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature imposed by any jurisdiction or by any political
subdivision or taxing authority thereon or therein and all interest penalties or
similar liabilities with respect thereto.

20



--------------------------------------------------------------------------------



 



     “Termination Date”: (a) May 24, 2010, or (b) such earlier date upon which
the Aggregate Revolving Credit Commitments may be terminated in accordance with
the terms hereof.
     “Transferee”: as defined in subsection 11.6(e).
     “Type”: as to any Revolving Credit Loan, its nature as an ABR Loan or a
LIBOR Loan; as to any Swingline Loan, its nature as an ABR Loan or a Fed Funds
Loan.
     “Utilization Fee Rate”: 0.10% per annum.
          1.2 Other Definitional Provisions
          (a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes or any other
Loan Documents delivered pursuant hereto.
          (b) As used herein or in any of the other Loan Documents, accounting
terms relating to the Borrower and its Subsidiaries not defined in subsection
1.1, and accounting terms partly defined in subsection 1.1, but only to the
extent not so defined, shall have the respective meanings given to them under
GAAP. If at any time any change in GAAP or in the manner in which the Borrower
shall be required or permitted to disclose its financial results in its filings
with the Securities and Exchange Commission (i.e., a change which is
inconsistent with the manner disclosed by the Borrower in its Annual Report on
Form 10-K for the fiscal year ended December 25, 2004) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change (subject to the approval of the Majority Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP and as calculated consistent with the manner
disclosed by the Borrower in its Annual Report on Form 10-K for the fiscal year
ended December 25, 2004 prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change.
     (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.” Each reference to “basis points” or “bps” shall be interpreted in
accordance with the convention that 100 bps = 1.0%.

21



--------------------------------------------------------------------------------



 



          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          1.3 Rounding
          Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
          1.4 References to Agreements and Laws
          Unless otherwise expressly provided herein, (a) references to
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.
          SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
          2.1 Revolving Credit Commitments
          (a) Subject to the terms and conditions hereof, each Lender severally
agrees to make revolving credit loans (“Revolving Credit Loans”) in Dollars or
in any Available Foreign Currency to the Borrower from time to time during the
Commitment Period so long as after giving effect thereto (i) the Available
Revolving Credit Commitment of each Lender is greater than or equal to zero,
(ii) the Aggregate Revolving Credit Outstandings of all Lenders do not exceed
the Aggregate Revolving Credit Commitments and (iii) the Aggregate Multicurrency
Outstandings of all Lenders do not exceed the Aggregate Multicurrency
Commitments. All Revolving Credit Loans shall be made by the Lenders on a
pro-rata basis in accordance with their respective Revolving Credit Commitment
Percentages. During the Commitment Period, the Borrower may use the Revolving
Credit Commitments by borrowing, prepaying the Revolving Credit Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof. Any Lender may cause its Multicurrency Loans to be made by any branch,
affiliate or international banking facility of such Lender, provided, that such
Lender shall remain responsible for all of its obligations hereunder and no
additional taxes, costs or other burdens shall be imposed upon the Borrower or
the Administrative Agent as a result thereof.
          (b) The Revolving Credit Loans may from time to time be (i) LIBOR
Loans, (ii) ABR Loans or (iii) a combination thereof, as determined by the
Borrower and notified to the Administrative Agent in accordance with subsections
2.2 and 3.2, provided that (x) each Multicurrency Loan shall be a LIBOR Loan and
(y) no Revolving Credit Loan shall be made as a LIBOR Loan after the day that is
one month prior to the Termination Date.

22



--------------------------------------------------------------------------------



 



          2.2 Procedure for Revolving Credit Borrowing
          (a) The Borrower may request a Revolving Credit Loan during the
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice prior to 10:00 A.M., New York City time,
(a) three Business Days prior to the requested Borrowing Date, if all or any
part of the requested Revolving Credit Loans are to be LIBOR Loans in Dollars,
(b) four Business Days prior to the requested Borrowing Date, if all or any part
of the requested Revolving Credit Loans are to be LIBOR Loans in Available
Foreign Currencies, or (c) on the requested Borrowing Date, with respect to ABR
Loans. Each such borrowing request may be given by telephone or by delivery of a
written borrowing request. Any such written borrowing request shall be
substantially in the form of Exhibit A, duly completed and executed by the
Borrower. Any such telephonic borrowing request shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written borrowing
request which shall be substantially in the form of Exhibit A, duly completed
and executed by the Borrower.
          (b) Each Borrowing request shall specify (i) the amount to be
borrowed, (ii) the requested Borrowing Date, (iii) whether the borrowing is to
be comprised of LIBOR Loans, ABR Loans or a combination thereof, (iv) if the
borrowing is to be entirely or partly comprised of LIBOR Loans, the amount of
such LIBOR Loan and the length of the initial Interest Period therefor, and
(v) if the borrowing is to be entirely or partly comprised of Multicurrency
Loans, the requested Available Foreign Currency and the amount of such
borrowing.
          (c) Each borrowing under the Revolving Credit Commitments (other than
a borrowing under subsection 2.4 and 4.2) shall be in an amount equal to (x) in
the case of ABR Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if the Aggregate Available Revolving Credit Commitments are less
than $1,000,000, such lesser amount) and (y) in the case of LIBOR Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof. Prior to 11:00 A.M. New York City time in the case
of LIBOR Loans, and prior to 12:00 Noon New York City time in the case of ABR
Loans, on the Borrowing Date requested by the Borrower in accordance with the
provisions hereof, each Lender will make an amount equal to its Funding
Commitment Percentage of the principal amount of the Revolving Credit Loans
requested to be made on such Borrowing Date available to the Administrative
Agent for the account of the Borrower at the New York office of the
Administrative Agent specified in subsection 11.2 (or such other funding office
for the relevant Available Foreign Currency which is specified from time to time
by the Administrative Agent by notice to the Borrower and the Lenders) in funds
immediately available (in the relevant Available Foreign Currency for
Multicurrency Loans), to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.
          2.3 Swingline Commitment

23



--------------------------------------------------------------------------------



 



     Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Revolving Credit Commitments from time to time during the Commitment Period by
making swingline Loans (“Swingline Loans”) in Dollars to the Borrower so long as
after giving effect thereto (i) the Aggregate Swingline Outstandings shall not
exceed the Swingline Commitment and (ii) the Aggregate Revolving Credit
Outstandings of all Lenders shall not exceed the Aggregate Revolving Credit
Commitments; provided that a Swingline Loan may not be used to refinance an
outstanding Swingline Loan. During the Commitment Period, the Borrower may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. The Borrower shall repay each
Swingline Loan within thirty (30) Business Days of the Borrowing Date of such
Swingline Loan. All repayments under this Agreement on account of Swingline
Loans shall be made in Dollars in immediately available funds to the Swingline
Lender for its own account not later than 1:00 p.m. New York City time on the
date any such payment is due to the office of JPMCB specified in subsection
11.2.
          2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans
          (a) Whenever the Borrower desires that the Swingline Lender make a
Swingline Loan, it shall give the Swingline Lender irrevocable telephonic
notice, which telephonic notice must be received by the Swingline Lender not
later than 1:00 P.M., New York City time, on the proposed Borrowing Date,
specifying (i) the amount to be borrowed, (ii) whether the borrowing is to be
comprised of Fed Funds Loans or ABR Loans and (iii) the requested Borrowing Date
(which shall be a Business Day during the Commitment Period). Each such
telephonic borrowing request shall be confirmed promptly by hand delivery or
telecopy to the Swingline Lender of a written borrowing request which shall be
substantially in the form of Exhibit B, duly completed and executed by the
Borrower. Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in a notice
in respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent for the account of the Borrower at the New York office of
the Administrative Agent specified in subsection 11.2 an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender. The Administrative Agent shall make the proceeds of such
Swingline Loan available to the Borrower on such Borrowing Date by depositing
such proceeds in the account of the Borrower with the Administrative Agent on
such Borrowing Date in immediately available funds. The Administrative Agent
shall give the other Lenders prompt notice of each extension by the Swingline
Lender of a Swingline Loan.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender to the Lenders (with a copy to the
Borrower) no later than 12:00 Noon, New York City time, request each Lender
(including the Swingline Lender in its capacity as a Lender having a Revolving
Credit Commitment) to make, and each Lender hereby agrees to make, an ABR Loan,
in an amount equal to such Lender’s Revolving Credit Commitment Percentage of
the aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender. Each
Lender shall make the amount of such ABR

24



--------------------------------------------------------------------------------



 




Loan available to the Administrative Agent at the New York office of the
Administrative Agent specified in subsection 11.2 in immediately available
funds, not later than 10:00 A.M., New York City time, one Business Day after the
date of such notice. The proceeds of such ABR Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans. The
Borrower irrevocably authorizes the Swingline Lender to charge the Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Lenders are not sufficient to repay in
full such Refunded Swingline Loans if such deficiency is not otherwise
reimbursed by the Borrower on the Business Day following a written request for
such reimbursement to the Borrower by the Swingline Lender (without prejudice to
any rights Borrower may have against any such Lender which did not provide its
pro rata portion to repay in full such Refunded Swingline Loans). If such amount
is not in fact made available to the Administrative Agent by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender together with accrued interest thereon for each day from the date such
amount is required to be paid, at the Federal Funds Effective Rate. If such
Lender does not pay such amount as provided above, and until such time as such
Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents other than those
provisions requiring the other Lenders to purchase a participation therein, and
all amounts paid or payable by the Borrower on account of Swingline Loans which
would otherwise comprise such Lender’s Swingline Participation Amount (had such
Lender purchased and funded its participation therein) shall continue to be for
the sole account of the Swingline Lender. Further, such Lender shall be deemed
to have assigned any and all payments made of principal and interest on its
Revolving Credit Loans, amounts due with respect to any Letters of Credit (or
its participation interests therein) and any other amounts due to it hereunder
to the Swingline Lender to fund ABR Loans in the amount of the participation in
Swingline Loans that such Lender failed to purchase and fund pursuant to this
subsection 2.4(b), until such amount has been purchased and funded.
          (c) If, prior to the time an ABR Loan would have otherwise been made
pursuant to subsection 2.4(b), one of the events described in subsections 9(f)
or (g) shall have occurred and be continuing with respect to the Borrower or if
for any other reason, as determined by the Swingline Lender in its sole
discretion, ABR Loans may not be made as contemplated by subsection 2.4(b), each
Lender shall, on the date such ABR Loan was to have been made pursuant to the
notice referred to in subsection 2.4(b) (the “Refunding Date”), purchase for
cash an undivided participating interest in the then outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Lender’s Revolving Credit Commitment Percentage times
(ii) the sum of the aggregate principal amount of Swingline Loans then
outstanding that were to have been repaid with such ABR Loans, and upon the
purchase of any such participating interest the then outstanding Swingline Loans
shall bear interest at the rate then applicable to ABR Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender

25



--------------------------------------------------------------------------------



 




its Swingline Participation Amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.
          (e) Each Lender’s obligation to make the Loans referred to in
subsection 2.4(b) and to purchase participating interests pursuant to subsection
2.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 6; (iii) any adverse
change in the condition (financial or otherwise) of the Borrower; (iv) any
breach of this Agreement or any other Loan Document by the Borrower or any other
Lender; or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
          2.5 Fees
          (a) Facility Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee for the period from and
including the Fee Commencement Date to the Termination Date, computed at the
Facility Fee Rate on the average daily amount of the Revolving Credit Commitment
of such Lender (regardless of usage) during the period for which payment is
made, payable quarterly in arrears on the last day of each March, June,
September and December and on the Termination Date, commencing on the first of
such dates to occur after the date hereof.
          (b) Utilization Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a utilization fee for each Excess
Utilization Day during the period from and including the Fee Commencement Date
to the Termination Date, computed at the Utilization Fee Rate on the average
daily amount of the Aggregate Revolving Credit Outstandings of such Lender for
each Excess Utilization Day during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the Termination Date, commencing on the first of such dates to occur
after the date hereof.
          (c) Arrangement and Agency Fees . The Borrower shall pay an
arrangement fee to the Sole Lead Arranger for the Sole Lead Arranger’s own
account, and shall pay an agency fee to the Administrative Agent for the
Administrative Agent’s own account, in the amounts and at the times specified in
the letter agreement, dated April 19, 2005 (the “Administrative Agent/Sole Lead
Arranger Fee Letter”), between the Borrower, the Sole Lead Arranger and the
Administrative Agent. Such fees shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever.

26



--------------------------------------------------------------------------------



 



          2.6 Termination or Reduction of Commitments
     The Borrower shall have the right, upon not less than five Business Days’
notice to the Administrative Agent, to terminate the Aggregate Revolving Credit
Commitments or, from time to time, to reduce the amount of the Aggregate
Revolving Credit Commitments; provided that no such termination or reduction
shall be permitted if, after giving effect thereto and to any prepayments of the
Loans made on the effective date thereof, either (a) the Aggregate Available
Revolving Credit Commitments would not be greater than or equal to zero or
(b) the Available Revolving Credit Commitments of any Lender would not be
greater than or equal to zero. Any such reduction shall be in an amount equal to
$5,000,000 or if greater, a whole multiple of $1,000,000 in excess thereof, and
shall reduce permanently the Aggregate Revolving Credit Commitments then in
effect. The Administrative Agent shall give each Lender prompt notice of any
notice received from the Borrower pursuant to this subsection 2.6.
Simultaneously with any such reduction, a pro-rata reduction in the Aggregate
Multicurrency Commitments and the Swingline Commitment shall be deemed to have
occurred.
          2.7 Increase in Commitments
          (a) The Borrower may at any time propose that the Aggregate Revolving
Credit Commitments hereunder be increased (each such proposed increase being a
“Commitment Increase”), by notice to the Administrative Agent specifying the
existing Lender(s) (the “Increasing Lender(s)”) and/or the additional lenders
(the “Assuming Lender(s)”) that will be providing the additional Commitment(s)
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three Business Days after
delivery of such notice and prior to the Termination Date; provided that:
     (i) the minimum aggregate amount of each proposed Commitment Increase shall
be (A) $10,000,000 in the case of an Assuming Lender and (B) $2,500,000 in the
case of an Increasing Lender;
     (ii) immediately after giving effect to such Commitment Increase, the
Aggregate Revolving Credit Commitments hereunder shall not exceed $400,000,000;
     (iii) no Event of Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the proposed Commitment Increase;
and
     (iv) the representations and warranties contained in Section 5 and in the
other Loan Documents shall be true correct in all material respects on and as of
the Commitment Increase Date as if made on and as of such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date).
          (b) Any Assuming Lender shall become a Lender hereunder as of such
Commitment Increase Date and the Commitment of any Increasing Lender and any
such Assuming Lender shall be increased as of such Commitment Increase Date;
provided that:

27



--------------------------------------------------------------------------------



 



     (i) the Administrative Agent shall have received on or prior to 9:00 a.m.,
New York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in clause (a) of this
subsection has been satisfied;
     (ii) with respect to each Assuming Lender, the Administrative Agent shall
have received, on or prior to 9:00 a.m., New York City time, on such Commitment
Increase Date, an assumption agreement in substantially the form of Exhibit C
(an “Assumption Agreement”) duly executed by such Assuming Lender and the
Borrower and acknowledged by the Administrative Agent; and
     (iii) each Increasing Lender shall have delivered to the Administrative
Agent, on or prior to 9:00 a.m., New York City time, on such Commitment Increase
Date, confirmation in writing satisfactory to the Administrative Agent as to its
increased Commitment, with a copy of such confirmation to the Borrower.
          (c) Upon its receipt of confirmation from a Lender that it is
increasing its Commitment hereunder, together with the certificate referred to
in clause (b)(i) above, the Administrative Agent shall (A) record the
information contained therein in the Register and (B) give prompt notice thereof
to the Borrower; provided that absent such Lender’s confirmation of such a
Commitment Increase as aforesaid, such Lender will be under no obligation to
increase its Commitment hereunder. Upon its receipt of an Assumption Agreement
executed by an Assuming Lender, together with the certificate referred to in
clause (b)(i) above, the Administrative Agent shall, if such Assumption
Agreement has been completed and is in substantially the form of Exhibit C, (x)
accept such Assumption Agreement, (y) record the information contained therein
in the Register and (z) give prompt notice thereof to the Borrower.
          (d) In the event that the Administrative Agent shall have received
notice from the Borrower as to any agreement with respect to a Commitment
Increase on or prior to the relevant Commitment Increase Date and the actions
provided for in clause (b) above shall have occurred by 9:00 a.m., New York City
time, on such Commitment Increase Date, the Administrative Agent shall notify
the Lenders (including any Assuming Lenders) of the occurrence of such
Commitment Increase promptly on such date by facsimile transmission or
electronic messaging system. On the date of such Commitment Increase, the
Borrower shall (i) prepay the outstanding Revolving Credit Loans (if any) in
full, (ii) simultaneously borrow new Revolving Credit Loans hereunder in an
amount equal to such prepayment, so that, after giving effect thereto, the
Revolving Credit Loans are held ratably by the Lenders in accordance with the
respective Revolving Credit Commitments of such Lenders (after giving effect to
such Commitment Increase) and (iii) pay to the Lenders the amounts, if any,
payable under subsection 3.11.
          2.8 Repayment of Revolving Credit Loans
          The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender (except as may be otherwise
provided in subsection 2.4) the then unpaid principal amount of each Revolving
Credit Loan of such Lender on the

28



--------------------------------------------------------------------------------



 



Termination Date (or such earlier date on which the Revolving Credit Loans
become due and payable pursuant to Section 9 or otherwise). The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Revolving
Credit Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in subsection
3.4.
SECTION 3. CERTAIN PROVISIONS
APPLICABLE TO THE LOANS
          3.1 Optional and Mandatory Prepayments
          (a) The Borrower may at any time and from time to time prepay
outstanding Revolving Credit Loans or Swingline Loans, in whole or in part,
without premium or penalty (other than any amounts payable pursuant to
subsection 3.11 if such prepayment is of LIBOR Loans and is made on a day other
than the last day of the Interest Period with respect thereto), (i) upon at
least four Business Days’ irrevocable notice to the Administrative Agent in the
case of Revolving Credit Loans and (ii) in the case of Swingline Loans,
irrevocable notice to the Administrative Agent by not later than 3:00 P.M., New
York City time, on the Business Day immediately preceding the date of
prepayment, in each case ((i) and (ii) above) specifying the date and amount of
prepayment and whether the prepayment is of LIBOR Loans, ABR Loans, a
combination thereof, if of a combination thereof, the amount allocable to each,
or of Swingline Loans. Upon receipt of any such notice the Administrative Agent
shall promptly notify each Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable by the Borrower on the
date specified therein. Partial prepayments of Multicurrency Loans shall be in
an aggregate principal amount the Dollar Equivalent of which is at least
$5,000,000 or an integral multiple of $1,000,000 in excess thereof. Partial
prepayments of Revolving Credit Loans denominated in Dollars shall be in an
aggregate principal amount of at least $5,000,000 or an integral multiple of
$1,000,000 in excess thereof. Partial prepayments of Swingline Loans shall be in
an aggregate principal amount which is at least $100,000 or an integral multiple
of $100,000 in excess thereof.
          (b) (i) If, at any time during the Commitment Period, for any reason
the Aggregate Revolving Credit Outstandings of all Lenders exceed the Aggregate
Revolving Credit Commitments then in effect, the Borrower shall, without notice
or demand, immediately prepay the Loans in an amount that equals or exceeds the
amount of such excess (or, in the case of L/C Obligations after all Loans have
been prepaid, cash collateralize such L/C Obligations in accordance with the
provisions of subsection 4.8).
               (ii) If, at any time during the Commitment Period, for any reason
either (A) the Aggregate Multicurrency Outstandings exceed 105% of the Aggregate
Multicurrency Commitments, (B) the Aggregate Swingline Outstandings exceeds the
Aggregate Swingline Commitment or (C) the L/C Obligations exceed the L/C
Commitment, the Borrower shall, without notice or demand, immediately prepay the
Multicurrency Loans and/or the Swingline Loans and/or cash collateralize the L/C
Obligations in accordance with the provisions of subsection 4.8, as the case may
be, in amounts such that any such excess is eliminated.

29



--------------------------------------------------------------------------------



 



               (iii) Each prepayment of Loans pursuant to this subsection 3.1(b)
shall be accompanied by any amounts payable under subsection 3.11 in connection
with such prepayment.
          3.2 Conversion and Continuation Options
          (a) The Borrower may elect from time to time to convert LIBOR Loans to
ABR Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election. The Borrower may elect from time to time to
convert ABR Loans to LIBOR Loans by giving the Administrative Agent at least
three Business Days’ prior irrevocable notice of such election in the case of
LIBOR Loans in Dollars and at least four Business Days’ prior irrevocable notice
of such election in the case of LIBOR Loans in Available Foreign Currencies. Any
such notice of conversion to LIBOR Loans shall specify the length of the initial
Interest Period therefor. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. All or any part of outstanding
LIBOR Loans and ABR Loans may be converted as provided herein, provided that
(i) no Multicurrency Loan may be converted to an ABR Loan, (ii) no Loan may be
converted into a LIBOR Loan when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Lenders have
determined that such a conversion is not appropriate and (iii) no Loan may be
converted into a LIBOR Loan after the date that is one month prior to the
Termination Date.
          (b) Any LIBOR Loans may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in subsection 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no LIBOR Loan
may, except as provided in the following proviso, be continued as such (A) when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Lenders have determined that such a continuation is not
appropriate or (B) after the date that is one month prior to the Termination
Date, and provided, further, that if the Borrower shall fail to give such notice
or if such continuation is not permitted, (x) with respect to any such Loans
which are Multicurrency Loans, the Borrower shall be deemed to have specified an
Interest Period of one month and (y) all such other Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period.
Upon receipt of any notice pursuant to this subsection 3.2(b), the
Administrative Agent shall promptly notify each Lender thereof.
          3.3 Maximum Number of Tranches
          Notwithstanding anything contained herein to the contrary, after
giving effect to any Borrowing, unless consented to by the Administrative Agent
in its sole discretion, (a) there shall not be more than twelve different
Interest Periods in effect in respect of all Revolving Credit Loans at any one
time outstanding, and (b) there shall not be more than eight different
Multicurrency Loans in respect of all Revolving Credit Loans at any one time
outstanding.
          3.4 Interest Rates and Payment Dates

30



--------------------------------------------------------------------------------



 



          (a) Each LIBOR Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Adjusted
LIBO Rate determined for such Interest Period plus the Applicable Margin in
effect for such day.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR.
          (c) Each Multicurrency Loan shall be a LIBOR Loan.
          (d) Each Swingline Loan shall bear interest, at the election of the
Borrower, at a rate per annum (rounded upwards, if necessary, to the next 1/100
of one percent) equal to (a) the ABR or (b) the sum of the Federal Funds
Effective Rate in effect on each applicable day plus the Applicable Margin.
          (e) If all or a portion of (i) any principal of any Loan, (ii) any
interest payable thereon, (iii) any facility fee or (iv) any other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), the principal of the Loans and any such overdue
interest, facility fee or other amount shall bear interest at a rate per annum
which is (x) in the case of principal, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this subsection plus
2% or (y) in the case of any such overdue interest, facility fee or other
amount, the rate described in paragraph (b) of this subsection plus 2%, in each
case from the date of such non-payment until such overdue principal, interest,
facility fee or other amount is paid in full (as well after as before judgment).
          (f) Interest pursuant to this subsection shall be payable in arrears
on each Interest Payment Date provided that interest accruing pursuant to
paragraph (e) of this subsection shall be payable from time to time on demand.
          3.5 Computation of Interest and Fees
          (a) Whenever (i) interest is calculated on the basis of the Prime Rate
or (ii) Multicurrency Loans are denominated in British Pounds Sterling, interest
shall be calculated on the basis of a 365 (or 366, as the case may be) day year
for the actual days elapsed; and, otherwise, interest and fees shall be
calculated on the basis of a 360-day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of an Adjusted LIBO Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements, shall become effective as of the opening of business on
the day on which such change becomes effective. The Administrative Agent shall
as soon as practicable notify the Borrower and the Lenders of the effective date
and the amount of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to subsection 3.4(a), (b) or (c).
          3.6 Inability to Determine Interest Rate

31



--------------------------------------------------------------------------------



 



     If prior to the first day of any Interest Period:
          (a) the Administrative Agent shall have determined in good faith
(which determination shall be conclusive and binding upon the Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate for such Interest
Period, or
          (b) the Administrative Agent shall have received notice from the
Majority Lenders that the Adjusted LIBO Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as given in good faith and conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period, the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given, (w) any LIBOR Loans (excluding Multicurrency Loans) requested to be made
on the first day of such Interest Period shall be made as ABR Loans, provided,
that, notwithstanding the provisions of subsection 2.2, the Borrower may cancel
the request for such LIBOR Loan (including Multicurrency Loans) by written
notice to the Administrative Agent one Business Day prior to the first day of
such Interest Period and the Borrower shall not be subject to any liability
pursuant to subsection 3.11 with respect to such cancelled request, (x) any
Loans that were to have been converted on the first day of such Interest Period
to LIBOR Loans (excluding Multicurrency Loans) shall be continued as ABR Loans,
and (y) any outstanding LIBOR Loans (excluding Multicurrency Loans) shall be
converted, on the first day of such Interest Period, to ABR Loans, and (z) any
Multicurrency Loans to which such Interest Period relates shall be repaid on the
first day of such Interest Period. Until such notice has been withdrawn by the
Administrative Agent, no further LIBOR Loans shall be made or continued as such,
nor shall the Borrower have the right to convert ABR Loans to LIBOR Loans.
          3.7 Pro Rata Treatment and Payments
          (a) Except to the extent provided elsewhere in this Agreement to the
contrary, each payment of principal or interest in respect of the Loans shall be
made pro rata according to the amounts then due and owing to the respective
Lenders.
          (b) Each Borrowing by the Borrower of Revolving Credit Loans from the
Lenders hereunder shall be made pro rata according to the Funding Commitment
Percentages of the Lenders in effect on the date of such Borrowing. Each payment
by the Borrower on account of any facility fee hereunder and any reduction of
the Revolving Credit Commitments of the Lenders shall be allocated by the
Administrative Agent among the Lenders pro rata according to the Revolving
Credit Commitment Percentages of the Lenders. Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Credit Loans shall be made pro rata according to the respective
outstanding principal amounts of the Revolving Credit Loans then due and owing
to the Lenders. All payments (including prepayments) to be made by the Borrower
hereunder in respect of amounts denominated in Dollars, whether on account of
principal, interest, fees or otherwise, shall be made without set off or
counterclaim and shall be made prior to 12:00 Noon, New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Administrative

32



--------------------------------------------------------------------------------



 




Agent’s office specified in subsection 11.2, in Dollars and in immediately
available funds. All payments (including prepayments) to be made by the Borrower
hereunder with respect to principal and interest on Multicurrency Loans shall be
made without set off or counterclaim and shall be made prior to 12:00 Noon, New
York City time, on the due date thereof, to the Administrative Agent, for the
account of the Lenders, at the Administrative Agent’s office specified in
subsection 11.2, in the Available Foreign Currency with respect to which such
Multicurrency Loan is denominated and in immediately available funds. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the LIBOR Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a LIBOR Loan becomes
due and payable on a day other than a Business Day, the maturity of such payment
shall be extended to the next succeeding Business Day (and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension) unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.
          (c) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to (i) the daily average of the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rates on interbank compensation (in the case of
a borrowing of Revolving Credit Loans denominated in Dollars) and (ii) the
greater of (A) the daily average of the greater of (1) the Federal Funds
Effective Rate and (2) a rate determined by the Administrative Agent in
accordance with banking industry rates on interbank compensation or (B) the
Administrative Agent’s reasonable estimate of its average daily cost of funds
(in the case of a borrowing of Multicurrency Loans), in each case for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this subsection shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon equal to (x) the rate per annum
applicable to ABR Loans hereunder (in the case of a borrowing of Revolving
Credit Loans denominated in Dollars) and (y) the greater of (1) the rate per
annum applicable to ABR Loans hereunder or (2) the Administrative Agent’s
reasonable estimate of its average daily cost of funds plus the Applicable
Margin applicable to Multicurrency Loans (in the case of a borrowing of
Multicurrency Loans), on demand, from the Borrower (without prejudice to any
rights Borrower may have against any such Lender).

33



--------------------------------------------------------------------------------



 



          3.8 Illegality
     Notwithstanding any other provision herein, if any Lender determines that
the adoption of or any change in any Requirement of Law or any change in the
interpretation or application thereof after the date hereof shall make it
unlawful for such Lender to make or maintain LIBOR Loans or Multicurrency Loans
as contemplated by this Agreement, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (a) the commitment of such Lender
hereunder to make LIBOR Loans or Multicurrency Loans, continue LIBOR Loans or
Multicurrency Loans as such and convert ABR Loans to LIBOR Loans shall forthwith
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exists (which notification shall be promptly given to Borrower after the
Administrative Agent receives actual knowledge thereof), (b) such Lender’s Loans
then outstanding as LIBOR Loans (excluding Multicurrency Loans), if any, shall
be converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law and (c) such Lender’s Multicurrency Loans shall be
prepaid on the last day of the then current Interest Period with respect thereto
or within such earlier period as required by law. If any such conversion or
prepayment of a LIBOR Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to subsection 3.11.
          3.9 Requirements of Law
          (a) If the adoption of or any change in any Requirement of Law or any
change in the interpretation or application thereof or compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Note, any Letter of Credit, any Application, any LIBOR
Loan, or any Multicurrency Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Non-Excluded Taxes
covered by subsection 3.10 and changes in the rate of tax on the overall net
income or franchise taxes (in lieu of net income taxes) of such Lender imposed
by the jurisdiction where such Lender’s principal or lending office is located);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Adjusted LIBO Rate; or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR

34



--------------------------------------------------------------------------------



 




Loans or Multicurrency Loans, or issuing or participating in Letters of Credit
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Borrower shall promptly pay such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduced amount
receivable.
          (b) If any Lender shall have determined that after the date hereof the
adoption of or any change in any Requirement of Law regarding capital adequacy
or any change in the interpretation or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, the Borrower shall
promptly pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.
          (c) If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled;
provided that if such Lender fails to notify the Borrower that such Lender
intends to claim any such reimbursement or compensation within 120 days after
such Lender has knowledge of its claim therefor, the Borrower shall not be
obligated to compensate such Lender for the amount of such Lender’s claim
accruing prior to the date which is 120 days before the date on which such
Lender first notifies the Borrower that it intends to make such claim; it being
understood that the calculation of the actual amounts may not be practicable
within such period and such Lender may provide such calculation as soon as
reasonably practicable thereafter without affecting or limiting the Borrower’s
payment obligations hereunder. A certificate as to any additional amounts
payable pursuant to this subsection submitted by such Lender to the Borrower
(with a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. The agreements in this subsection shall survive the termination
of this Agreement and each other Loan Document and the payment of the Loans and
all other amounts payable hereunder and thereunder.
          3.10 Taxes
          (a) All payments made by the Borrower under any Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment

35



--------------------------------------------------------------------------------



 




under, or enforced, any Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) are required to be withheld from any amounts payable to the
Administrative Agent or any Lender hereunder or under any other Loan Document,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in such Loan
Document, provided, however, that the Borrower shall not be required to increase
any such amounts payable to any Lender that is not organized under the laws of
the United States of America or a state thereof if such Lender fails to comply
with the requirements of paragraph (b) of this subsection. Whenever any
Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by the Borrower showing payment
thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. The agreements in this subsection shall
survive the termination of this Agreement and each other Loan Document and the
payment of the Loans and all other amounts payable hereunder and thereunder.
          (b) Each Lender (or Transferee) that is not a citizen or resident of
the United States of America, a corporation, partnership or other entity created
or organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a statement substantially in the form of
Exhibit D and a Form W-8BEN, or any subsequent versions thereof or successors
thereto properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to any Loan Document (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
          (c) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty

36



--------------------------------------------------------------------------------



 




to which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
          (d) If any Lender or the Administrative Agent receives a refund or
credit in respect of any amounts paid by the Borrower pursuant to this section
3.10, which refund or credit in the sole good faith judgment of such Lender or
Administrative Agent is allocable to such payment, it shall notify the Borrower
of such refund or credit and shall, within 20 days after receipt, repay such
refund or credit to the Borrower net of all out-of-pocket expenses of such
Lender or the Administrative Agent; provided, however, that the Borrower, upon
the request of such Lender or the Administrative Agent, agrees to repay the
amount paid over to the Borrower to such Lender or the Administrative Agent in
the event such Lender or the Administrative Agent is required to repay such
refund or credit.
          3.11 Break Funding Payments
          The Borrower agrees to indemnify each Lender and to hold each Lender
harmless from any loss or expense which such Lender may sustain or incur,
including, to the extent any of the Loans are denominated in any Available
Foreign Currency, the losses and expenses of such Lender attributable to the
premature unwinding of any Hedging Agreement entered into by such Lender in
respect of the foreign currency exposure attributable to such Loan, as a
consequence of (a) default by the Borrower in making a conversion into or
continuation of LIBOR Loans, after the Borrower has given a notice requesting
the same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement or any other Loan Document,
or (c) the making of a prepayment of LIBOR Loans, or the conversion of LIBOR
Loans to ABR Loans, on a day which is not the last day of an Interest Period
with respect thereto or (d) any assignment as a result of a request by the
Borrower pursuant to subsection 3.12 of any LIBOR Loan. Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the amount so prepaid or converted, or not so
borrowed, prepaid, converted or continued, for the period from the date of such
prepayment or conversion or of such failure to borrow, prepay, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) at the applicable rate of interest for such Loans
provided for herein over (ii) the amount of interest (as reasonably determined
by such Lender) which would have accrued to such Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market. This covenant shall survive the termination of this
Agreement and each other Loan Document and the payment of the Loans and all
other amounts payable hereunder and thereunder. A certificate as to any
additional amounts payable pursuant to this subsection submitted by such Lender
to the

37



--------------------------------------------------------------------------------



 




Borrower (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error.
          3.12 Change of Lending Office; Removal of Lender
          Each Lender agrees that if it makes any demand for payment under
subsection 3.9 or 3.10(a), or if any adoption or change of the type described in
subsection 3.8 shall occur with respect to it, (i) it will use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, as
determined in its sole discretion) to designate a different lending office if
the making of such a designation would reduce or obviate the need for the
Borrower to make payments under subsection 3.9 or 3.10(a), or would eliminate or
reduce the effect of any adoption or change described in subsection 3.8 or (ii)
it will, upon at least five Business Days’ notice from the Borrower to such
Lender and the Administrative Agent, assign, pursuant to and in accordance with
the provisions of subsection 11.6, to one or more Assignees designated by the
Borrower all, but not less than all, of such Lender’s rights and obligations
hereunder, without recourse to or warranty by, or expense to, such Lender, for a
purchase price equal to the outstanding principal amount of each Revolving
Credit Loan then owing to such Lender plus any accrued but unpaid interest
thereon and any accrued but unpaid facility fees and utilization fees owing
thereto and, in addition, all additional costs and reimbursements, expense
reimbursements and indemnities, if any, owing in respect of such Lender’s
Commitment hereunder at such time (including any amount that would be payable
under subsection 3.11 if such assignment were, instead, a prepayment in full of
all amounts owing to such Lender and also including all amounts then payable to
such Lender pursuant to subsections 3.9 and/or 3.10) shall be paid to such
Lender.
          3.13 Evidence of Debt
          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
          (b) The Administrative Agent shall maintain the Register pursuant to
subsection 11.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) in the case of Revolving Credit Loans and Swingline Loans, the
amount of each Revolving Credit Loan or Swingline Loan made hereunder, the Type
thereof and each Interest Period applicable thereto, (ii) in the case of
Multicurrency Loans, the amount and currency of each Multicurrency Loans and
each Interest Period applicable thereto, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
          (c) The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 3.13(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the

38



--------------------------------------------------------------------------------



 




Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to such Borrower by such Lender in accordance with the terms of this
Agreement.
          (d) The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing the Revolving Credit Loans of such
Lender, substantially in the form of Exhibit E with appropriate insertions as to
date and principal amount (a “Revolving Credit Note”).
          (e) The Borrower agrees that, upon the request of the Swingline
Lender, the Borrower will execute and deliver to such Lender a promissory note
of the Borrower evidencing the Swingline Loans of such Lender, substantially in
the form of Exhibit F with appropriate insertions (a “Swingline Note”).
SECTION 4. LETTERS OF CREDIT
          4.1 L/C Commitment
          (a) Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Lenders set forth in subsection 4.4(a),
agrees to issue standby letters of credit (“Letters of Credit”) for the account
of the Borrower on any Business Day during the Commitment Period in such form as
may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the Aggregate Revolving Credit Outstandings would exceed the
Aggregate Revolving Credit Commitments. Each Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the date that is one
Business Day prior to the Termination Date. The Existing Letters of Credit will
be deemed Letters of Credit issued on the Closing Date for all purposes
hereunder.
          (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
          4.2 Procedure for Issuance of Letter of Credit
          The Borrower may from time to time request that the Issuing Lender
issue a Letter of Credit by delivering to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may reasonably request. Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures, provided that
if the Borrower furnishes to the Issuing Lender all of the foregoing
documentation by no later than 12:00 P.M. on the day which is at least two
Business Days prior to the proposed date of issuance, such issuance shall occur
by no later than 5:00 P.M. on the proposed date of issuance. The Issuing Lender
shall furnish a copy of such Letter of Credit to the Borrower promptly following
the issuance thereof

39



--------------------------------------------------------------------------------



 




and shall deliver the original thereof in accordance with the relevant
Application. The Issuing Lender shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Lenders, notice of the
issuance of each Letter of Credit (including the amount thereof).
          4.3 Fees and Other Charges
          (a) The Borrower will pay a fee on all outstanding Letters of Credit
at a per annum rate equal to the Applicable Margin in effect from time to time
with respect to LIBOR Loans, shared ratably among the Revolving Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date (it being understood that with respect to the Existing Letters of Credit,
the issuance date shall be deemed to be the Closing Date). In addition, the
Borrower shall pay to the Issuing Lender for its own account a fronting fee of
0.125% per annum on the undrawn and unexpired amount of each Letter of Credit,
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date (it being understood that with respect to the Existing Letters of Credit,
the issuance date shall be deemed to be the Closing Date).
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
          4.4 L/C Participations
          (a) The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Credit Commitment
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Lender that, if a draft is paid under any Letter of Credit for which the
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Issuing Lender
upon demand at the Issuing Lender’s address for notices specified herein an
amount equal to such L/C Participant’s Revolving Credit Commitment Percentage of
the amount of such draft, or any part thereof, that is not so reimbursed;
provided, however, that subject to subsection 4.4(b) hereof, notwithstanding
anything in this Agreement to the contrary, in respect of each drawing under any
Letter of Credit, the maximum amount that shall be payable by any L/C
Participant, whether as a Revolving Credit Loan pursuant to subsection 4.5
and/or as a participation pursuant to this subsection 4.4(a), shall not exceed
such L/C Participant’s Revolving Credit Commitment Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed by the Borrower.
          (b) If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to subsection 4.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
not paid to the Issuing Lender on the date such

40



--------------------------------------------------------------------------------



 




payment is due, but is paid to the Issuing Lender within three Business Days
after the date such payment is due, such L/C Participant shall pay to the
Issuing Lender on demand an amount equal to the product of (i) such amount,
times (ii) the daily average of the greater of (A) the Federal Funds Effective
Rate and (B) a rate determined by the Administrative Agent in accordance with
banking industry rates on interbank compensation during the period from and
including the date such payment is required to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to subsection 4.4(a) is not made available to the Issuing
Lender by such L/C Participant within three Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this subsection shall be conclusive in the absence of manifest
error. Notwithstanding anything contained herein to the contrary, until a L/C
Participant funds any amount required to be paid by such L/C Participant to the
Issuing Lender pursuant to subsection 4.4(a), interest allocable to or in
respect of such amount shall be solely for the account of the Issuing Lender.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with subsection 4.4(a), the Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by the Issuing Lender), or any payment of interest on account thereof, the
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.
          4.5 Reimbursement Obligation of the Borrower
          The Borrower agrees to reimburse the Issuing Lender on the Business
Day next succeeding the Business Day on which the Issuing Lender notifies the
Borrower of the date and amount of a draft presented under any Letter of Credit
and paid by the Issuing Lender for the amount of (a) such draft so paid and
(b) any taxes, fees, charges or other costs or expenses incurred by the Issuing
Lender in connection with such payment. Each such payment shall be made to the
Issuing Lender in Dollars and in immediately available funds. Interest shall be
payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, subsection 3.4(b) and (ii)
thereafter, subsection 3.4(d). Each drawing under any Letter of Credit shall
(unless an event of the type described in subsection 9(c), or (h) shall have
occurred and be continuing with respect to the Borrower, in which case the
procedures specified in subsection 4.4 for funding by L/C Participants shall
apply) constitute a request by the Borrower to the Administrative Agent for a
borrowing pursuant to subsection 2.2 of ABR Loans in the amount of such drawing
(and the minimum borrowing amount in such subsection shall not apply to such
borrowing). The Borrowing Date with respect to such borrowing shall be the first
date

41



--------------------------------------------------------------------------------



 




on which a borrowing of Revolving Credit Loans could be made, pursuant to
subsection 2.2, if the Administrative Agent had received a notice of such
borrowing at the time the Administrative Agent receives notice from the relevant
Issuing Lender of such drawing under such Letter of Credit.
          4.6 Obligations Absolute
          The Borrower’s obligations under this Section 4 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against the Issuing Lender, any L/C Participant, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender and
the L/C Participants that the Issuing Lender and the L/C Participants shall not
be responsible for, and the Borrower’s Reimbursement Obligations under
subsection 4.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender and the L/C Participants shall
not be liable for, and the Borrower’s Reimbursement Obligations under subsection
4.5 shall not be affected by, any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the Uniform
Commercial Code of the State of New York, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the Borrower.
          4.7 Letter of Credit Payments
          If any draft shall be presented for payment under any Letter of
Credit, the Issuing Lender shall promptly notify the Borrower of the date and
amount thereof. The responsibility of the Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.
          4.8 Cash Collateralization
          If an Event of Default shall occur and be continuing and the Borrower
receives notice from the Administrative Agent or the Majority Lenders demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
immediately deposit into an account established and maintained on the books and
records of the Administrative Agent, which account

42



--------------------------------------------------------------------------------



 




may be a “securities account” (within the meaning of Section 8-501 of the
Uniform Commercial Code as in effect in the State of New York), in the name of
the Administrative Agent and for the benefit of the Lenders, an amount in cash
equal to the L/C Obligations as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in paragraph
(e) or (i) of Section 9. Such deposit shall be held by the Administrative Agent
as collateral for the L/C Obligations under this Agreement, and for this purpose
the Borrower hereby grants a security interest to the Administrative Agent for
the benefit of the Lenders in such collateral account and in any financial
assets (as defined in the Uniform Commercial Code as in effect in the State of
New York) or other property held therein. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Lender for L/C Obligations for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower in
respect of the other L/C Obligations at such time or, if the maturity of the
Loans has been accelerated but subject to the consent of the Issuing Lender, be
applied to satisfy other Obligations; provided, however, that the Borrower shall
be entitled to all deposits in such account at such time as no Event of Default
shall then exist.
          4.9 Letter of Credit Rules
     Unless otherwise expressly agreed by the Issuing Lender and the Borrower,
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance) shall
apply to such Letter of Credit.
SECTION 5. REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to the Administrative Agent
and each Lender that:
          5.1 Financial Condition
          (a) The consolidated and consolidating balance sheets of the Borrower
and its consolidated Subsidiaries as at December 25, 2004 and December 27, 2003,
respectively, and the related consolidated and consolidating statements of
operations and of cash flows for the fiscal years ended on such dates, reported
on by BDO Seidman, LLP, copies of which have heretofore been furnished to each
Lender, present fairly, in all material respects, the consolidated and
consolidating financial condition of the Borrower and its consolidated
Subsidiaries as at such

43



--------------------------------------------------------------------------------



 




dates, and the consolidated and consolidating results of their operations and of
their cash flows for the fiscal years then ended. All such financial statements,
including the related schedules and notes thereto, were, as of the date
prepared, prepared in accordance with GAAP applied consistently throughout the
periods involved (except as otherwise expressly noted therein, and show all
material Indebtedness and other liabilities, direct or contingent, of the
Borrower and each of its Subsidiaries as of the dates thereof, including
liabilities for taxes, material commitments and Indebtedness. Neither the
Borrower nor any of its consolidated Subsidiaries had, at the date of the most
recent balance sheets referred to above, any material Guarantee Obligation,
material contingent liability or material liability for taxes, or any material
long-term lease or material forward or long-term commitment, including, without
limitation, any interest rate or foreign currency swap or exchange transaction,
which is not reflected in the foregoing statements or in the notes thereto.
          (b) As of the date hereof, there are no material liabilities or
obligations of the Borrower or any of its Subsidiaries, whether direct or
indirect, absolute or contingent, or matured or unmatured, other than (i) as
disclosed or provided for in the financial statements and notes thereto which
are referred to above, or (ii) which are disclosed elsewhere in this Agreement
or in the Schedules hereto, or (iii) arising in the ordinary course of business
since December 25, 2004 or (iv) created by this Agreement. As of the date
hereof, the written information, exhibits and reports furnished by the Borrower
to the Lenders in connection with the negotiation of this Agreement, taken as a
whole, are complete and correct in all material respects.
          5.2 No Material Adverse Change
          Since December 25, 2004, there has been no development or event which
has had or could reasonably be expected to have a Material Adverse Effect.
          5.3 Organization; Powers
          Each of the Borrower and its Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the requisite corporate or other applicable power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
applicable entity and in good standing (or equivalent status) under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law (provided that no representation or warranty is
made in this subsection 5.3(d) with respect to Requirements of Law referred to
in subsections 5.8, 5.10, 5.14 or 5.15), except to the extent that the failure
of the foregoing clauses (a) (only with respect to Subsidiaries of the Borrower
which are not Guarantors), (c) and (d) to be true and correct could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          5.4 Authorization; Enforceability
          Each of the Borrower and its Subsidiaries has the requisite corporate
or other applicable power and authority, and the legal right, to make, deliver
and perform the Loan

44



--------------------------------------------------------------------------------



 




Documents to which it is a party, if any, and, in the case of the Borrower, to
borrow hereunder and has taken all necessary corporate action to authorize (in
the case of the Borrower) the borrowings on the terms and conditions of this
Agreement, any Notes and any Applications and to authorize the execution,
delivery and performance of the Loan Documents to which it is a party. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required with
respect to the Borrower or any of its Subsidiaries in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which the Borrower or any Guarantor (if
any) is a party. This Agreement and each other Loan Document to which the
Borrower or any Guarantor (if any) is, or is to become, a party has been or will
be, duly executed and delivered on behalf of the Borrower or such Guarantor (if
any). This Agreement and each other Loan Document to which the Borrower or any
Guarantor (if any) is, or is to become, a party constitutes or will constitute,
a legal, valid and binding obligation of the Borrower or such Guarantor (if
any), as the case may be, enforceable against the Borrower or such Guarantor (if
any), as the case may be, in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
          5.5 Governmental Approvals; No Conflicts
          The execution, delivery and performance of the Loan Documents, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or Contractual Obligation of the Borrower or of any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect and will not result in, or require, the creation or imposition of any
Lien on any of its or their respective properties or revenues pursuant to any
such Requirement of Law or Contractual Obligation which could reasonably be
expected to have a Material Adverse Effect
          5.6 No Material Litigation
          No litigations, investigations or proceedings of or before any
arbitrator or Governmental Authority are pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of its or their respective properties (a) with respect to any of the
Loan Documents or any of the transactions contemplated hereby or thereby, or
(b) as to which (i) there is a reasonable likelihood of an adverse determination
and (ii) that, if adversely determined, would, individually or in the aggregate,
have a Material Adverse Effect.

45



--------------------------------------------------------------------------------



 



          5.7 Compliance with Laws and Agreements
          Each of the Borrower and its Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all Contractual Obligations binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
          5.8 Taxes
          Each of the Borrower and its Subsidiaries has timely filed or caused
to be filed all Federal, state and other material Tax returns and reports
required to have been filed and has paid or caused to be paid all such Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
          5.9 Purpose of Loans
          The purpose of the Loans is to finance the working capital and general
corporate needs of the Borrower and its Subsidiaries, including, but not limited
to, acquisitions.
          5.10 Environmental Matters
          (a) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability or has actual knowledge of a potential claim that is reasonably likely
to result in Environmental Liability to the Borrower or any of its Subsidiaries
or (iii) has received written notice of any claim with respect to any
Environmental Liability.
          (b) Since the date of this Agreement, with respect to any
Environmental Liability, there has been no change in the status of the Disclosed
Matters that, individually or in the aggregate, has resulted in, or materially
increased the likelihood of, a Material Adverse Effect.
          5.11 Disclosure
          The statements and information contained herein and in any of the
information provided to the Administrative Agent or the Lenders in writing
(other than financial projections) in connection with or pursuant to this
Agreement, taken as a whole, do not contain any untrue statement of any material
fact, or omit to state a fact necessary in order to make such statements or
information not misleading in any material respect, in each case in light of the
circumstances under which such statements were made or information provided as
of the date so provided. The financial projections contained in the April 2005
Confidential Information Memorandum,

46



--------------------------------------------------------------------------------



 




furnished to the Administrative Agent and the Lenders in writing in connection
with this Agreement, have been prepared in good faith based upon assumptions
which were in the Borrower’s judgment reasonable when such projections were
made, it being acknowledged that such projections are subject to the uncertainty
inherent in all projections of future results and that there can be no assurance
that the results set forth in such projections will in fact be realized.
          5.12 Ownership of Property: Liens
          Each of the Borrower and its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
          5.13 ERISA
          No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $20,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $20,000,000 the fair
market value of the assets of all such underfunded Plans.
          5.14 Subsidiaries
          The Borrower has no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.14 (other than those which are “shell” or
“inactive” Subsidiaries, as such terms are defined in subsection 8.4(d)) and has
no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.14.
          5.15 Investment and Holding Company Status
          Neither the Borrower nor any of its Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.
          5.16 Guarantors

47



--------------------------------------------------------------------------------



 



          As of the Closing Date and after giving effect to the transactions
contemplated hereby, no Subsidiary has issued or is subject to any Guarantee
Obligation in respect of any debt securities or bank debt of the Borrower other
than in respect of the Note Purchase Agreements.
SECTION 6. CONDITIONS PRECEDENT
          6.1 Conditions to Initial Loans and Letters of Credit
          The agreement of each Lender to make the initial Loan requested to be
made by it, or the Issuing Lender to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction on the Closing Date of the following
conditions precedent:
          (a) Unless waived by all the Lenders, the Administrative Agent’s
receipt of the following, each of which shall be originals unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower or a
Guarantor, as the case may be (to the extent there are any Guarantors as of the
Closing Date), each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and its legal
counsel:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender, the Borrower and each
Guarantor (to the extent there are any Guarantors as of the Closing Date);
     (ii) Revolving Credit Notes executed by the Borrower in favor of each
Lender requesting such a Note, each in a principal amount equal to such Lender’s
Commitment;
     (iii) a Swingline Note executed by the Borrower in favor of the Swingline
Lender (if it requests such a Note) in the principal amount of the Swingline
Commitment;
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
and/or any of the Guarantors (to the extent there are any Guarantors as of the
Closing Date) as the Administrative Agent may require to evidence the
identities, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents;
     (v) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Borrower and each Guarantor (to
the extent there are any Guarantors as of the Closing Date) is duly organized or
formed, validly existing and in good standing, including certified copies of the
organization documents and certificates of good standing with respect to the
Borrower and the Guarantors (to the extent there are any Guarantors as of the
Closing Date);

48



--------------------------------------------------------------------------------



 



     (vi) a certificate signed by a Responsible Officer of the Borrower
certifying that the conditions specified in subsections 6.2(a) and (b) have been
satisfied as of the Closing Date (including, solely for purposes of this
Section 6.1, the representations made in subsections 5.2 and 5.6);
     (vii) an opinion of counsel to the Borrower and the Guarantors (to the
extent there are any Guarantors as of the Closing Date) in substantially the
form set forth in Exhibit G;
     (viii) evidence that the Existing Facility has been or concurrently with
the Closing Date is being terminated, all Indebtedness and obligations of the
Borrower incurred thereunder have been, or with the initial Revolving Credit
Loans hereunder on the Closing Date will be, repaid and the Borrower and its
Subsidiaries released from all liability thereunder (except such as by their
express terms survive such repayment and termination), and all Liens, if any,
securing obligations under the Existing Facility have been or concurrently with
the Closing Date are being released;
     (ix) a compliance certificate in the form attached hereto as Exhibit H,
signed by a Responsible Officer of the Borrower dated as of the Closing Date
demonstrating compliance with the financial covenants contained in subsection
8.1 as of the end of the fiscal quarter most recently ended prior to the Closing
Date; and
     (x) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Majority Lenders may reasonably require.
          (b) Any fees required to be paid on or before the Closing Date shall
have been paid.
          (c) The Borrower shall have paid all Attorney Costs of the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
          (d) In the good faith judgment of the Administrative Agent and the
Lenders:
     (i) there shall not have occurred or become known to the Administrative
Agent or any of the Lenders any event, condition, situation or status since the
date of the information contained in the financial and business projections,
budgets, pro forma data and forecasts concerning the Borrower and its
Subsidiaries delivered to the Administrative Agent and the Lenders prior to the
Closing Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

49



--------------------------------------------------------------------------------



 



     (ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be likely to result in a Material Adverse Effect; and
     (iii) the Borrower shall have received all approvals, consents and waivers,
and shall have made or given all necessary filings and notices, as shall be
required to consummate the transactions contemplated hereby without the
occurrence of any material default under, conflict with or violation of (A) any
applicable law, rule, regulation, order or decree of any Governmental Authority
or arbitral authority or (B) any agreement, document or instrument to which the
Borrower or any Subsidiary is a party or by which any of them or their
properties is bound.
          6.2 Conditions to Each Loan and Letter of Credit
          The agreement of each Lender to make any Loan requested to be made by
it on any date, or the Issuing Lender to issue, amend, renew or extend any
Letter of Credit (including, without limitation, its initial Loan) is subject to
the satisfaction of the following conditions precedent:
          (a) Representations and Warranties.
          Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents (excluding the representations made in
subsections 5.2 and 5.6) shall be true and correct in all material respects on
and as of such date as if made on and as of such date (or, if such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
          (b) No Default.
          No Default or Event of Default shall have occurred and be continuing
on such date or after giving effect to the Loans requested to be made or the
Letter(s) of Credit requested to be issued, amended, renewed or extended.
          (c) Other Documents.
          The Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, such other assurances, certificates, documents or
consents related to the foregoing as the Administrative Agent or the Majority
Lenders reasonably may require.
Each Borrowing (and request for the same) by the Borrower hereunder shall
constitute a representation and warranty by the Borrower as of the date hereof
that the conditions contained in this subsection have been satisfied.
SECTION 7. AFFIRMATIVE COVENANTS
     The Borrower hereby agrees that, so long as the Commitments (or any of
them) remain in effect, any Letter of Credit is outstanding or any amount is
owing to any Lender or the

50



--------------------------------------------------------------------------------



 



Administrative Agent hereunder or under any other Loan Document, the Borrower
shall, and (except in the case of delivery of financial information, reports and
notices) shall cause each of its Subsidiaries to:
          7.1 Financial Statements.
          Furnish to each Lender:
          (a) as soon as available, but in any event within 90 days (or, to the
extent the Borrower is a reporting company under the Securities Act of 1933, as
amended, such shorter period as shall be required under the applicable rules of
the Securities and Exchange Commission for the filing of its annual report on
Form 10-K) after the end of each fiscal year of the Borrower, a copy of the
audited consolidated and consolidating balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related
consolidated and consolidating statements of operations and stockholders’ equity
and of cash flows for such year, setting forth in each case in comparative form
the figures as of the end of and for the previous year, reported on without a
qualification arising out of the scope of the audit, by BDO Seidman, LLP or any
other independent certified public accountants of nationally recognized standing
reasonably acceptable to the Majority Lenders, including an executive summary of
the management letter prepared by such accountants; provided, however, that if a
Default or Event of Default shall have occurred and shall be continuing, the
full text of such management letter shall be provided to the Administrative
Agent; and
          (b) as soon as available, but in any event not later than 45 days (or,
to the extent the Borrower is a reporting company under the Securities Act of
1933, as amended, such shorter period as shall be required under the applicable
rules of the Securities and Exchange Commission for the filing of its quarterly
report on Form 10-Q) after the end of each of the first three quarterly periods
of each fiscal year of the Borrower, the unaudited consolidated and
consolidating balance sheets of the Borrower and its consolidated Subsidiaries
as at the end of each such quarter and the related unaudited consolidated and
consolidating statements of operations and of cash flows for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding period or periods in the previous year, all certified by a
Responsible Officer of the Borrower as being fairly stated in all material
respects (subject to normal, recurring, year-end audit adjustments and the
absence of GAAP notes thereto).
          (c) All such financial statements shall be prepared in reasonable
detail and in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods (subject, in the case of the aforesaid
quarterly financial statements, to normal, recurring, year-end audit adjustments
and the absence of GAAP notes thereto).

51



--------------------------------------------------------------------------------



 



          7.2 Certificates; Other Information
          Furnish to the Administrative Agent and each of the Lenders:
          (a) simultaneously with the delivery of the financial statements
referred to in subsections 7.1(a) and (b), a certificate of the chief financial
officer of the Borrower, certifying that to the best of his knowledge (i) no
Default or Event of Default has occurred and is continuing or, if a Default or
Event of Default has occurred and is continuing, a statement as to the nature
thereof and the action which is proposed to be taken with respect thereto, with
computations demonstrating compliance (or non-compliance, as the case may be)
with the covenants contained in subsection 8.1, and (ii) such financial
statements have been prepared in accordance with GAAP (subject in the case of
subsection 7.1(b) to normal, recurring, year-end adjustments and except for the
absence of GAAP notes thereto);
          (b) promptly, such additional financial and other information as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request;
          (c) promptly after the same are available, and in any event within
five (5) Business Days after the sending or filing thereof, copies of all proxy
statements, financial statements and reports which the Borrower or any of its
Subsidiaries sends to its stockholders, and copies of all regular, periodic and
special reports and all registration statements which the Borrower or any such
Subsidiary files with the Securities and Exchange Commission or any governmental
authority which may be substituted therefor, or with any national securities
exchange or state securities administration; and
          (d) simultaneously with the delivery of the annual financial
statements referred to in subsection 7.1(a), a certificate of the independent
public accountants who audited such statements to the effect that, in making the
examination necessary for the audit of such statements, they have obtained no
knowledge of any condition or event which constitutes a Default or Event of
Default, or if such accountants shall have obtained knowledge of any such
condition or event, specifying in such certificate each such condition or event
of which they have knowledge and the nature and status thereof.
          7.3 Conduct of Business and Maintenance of Existence
          (a) Preserve, renew and keep in full force and effect its corporate
existence and good standing under the laws of its jurisdiction of organization
(except as could not in the aggregate be reasonably expected to have a Material
Adverse Effect or as otherwise permitted hereunder, (b) take all reasonable
action to maintain all rights, privileges and franchises necessary in the normal
conduct of its business, and (c) comply with all Contractual Obligations and
Requirements of Law, except to the extent that failure to comply therewith could
not, in the aggregate, be reasonably expected to have a Material Adverse Effect.
          7.4 Payment of Obligations

52



--------------------------------------------------------------------------------



 



          Pay and discharge all of its obligations and liabilities as the same
shall become due and payable, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary, (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property (other than Liens permitted by subsection
8.2); and (c) all Indebtedness, as and when due and payable (after giving effect
to any applicable grace periods), (i) but subject to any subordination
provisions contained in any instrument or agreement evidencing such Indebtedness
and (ii) unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary.
          7.5 Maintenance of Properties
          (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, and (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
          7.6 Maintenance of Insurance
          Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
          7.7 Books and Records
          Maintain (a) proper books of record and account in conformity with
GAAP consistently applied in which all entries required by GAAP shall be made of
all financial transactions and matters involving the assets and business of the
Borrower and its Subsidiaries, and (b) such books of record and account in
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or any of its Subsidiaries, except
where the failure to so comply would not result in a Material Adverse Effect.
          7.8 Inspection Rights
          Subject to subsection 11.14, permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its officers and independent public accountants, at
such reasonable times during normal business hours as may be reasonably desired,
upon reasonable advance notice to a Responsible Officer of the Borrower or such
Guarantor (if any), as the case may be; provided, however, that (a) the Lenders
shall use reasonable efforts to coordinate with the Administrative Agent in
order to minimize the number

53



--------------------------------------------------------------------------------



 




of such inspections and discussions; (b) with respect to access for
environmental inspections, the Administrative Agent shall only have the right to
inspect once every twelve months unless the Administrative Agent has reason to
believe that a condition exists or an event has occurred which reasonably could
give rise to liability under the Environmental Laws and (c) when an Event of
Default has occurred and is continuing, the Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.
          7.9 Compliance with Laws
          Comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including all
Environmental Laws, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          7.10 Use of Proceeds
          Use the proceeds of Loans to refinance existing Indebtedness under the
Existing Facility, for general corporate purposes of the Borrower and its
Subsidiaries in the ordinary course of business, including for acquisitions. No
part of the proceeds of any loans will be used, whether directly or indirectly,
for any purpose that entails violation of any of the Regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X.
          7.11 Notices
          Promptly give notice to the Administrative Agent and each Lender upon
obtaining actual knowledge of:
          (a) the occurrence of any Default or Event of Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;
          (c) the following events, as soon as possible and in any event within
30 days after the Borrower knows thereof: (i) the occurrence or reasonably
expected occurrence of any ERISA Event with respect to any Plan, (ii) a failure
to make any required contribution to a Plan within the period required by
applicable law, (iii) the creation of any Lien in favor of the PBGC or a Plan or
any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (iv) the institution of proceedings or the taking of any
other similar action by the PBGC or the Borrower or any ERISA Affiliate or any
Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan, other than the termination of any
Single Employer Plan that is not a distress termination pursuant to Section
4041(c) of ERISA where, with respect to any event listed above, the amount of
liability the

54



--------------------------------------------------------------------------------



 



Borrower or any ERISA Affiliate could reasonably be expected to have a Material
Adverse Effect; and
          (d) (i) any other development known to Borrower that results in, or
could reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered pursuant to this subsection shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence or development referred to therein and stating what action the
Borrower proposes to take with respect thereto.
          7.12 Guarantors
          Except as otherwise provided in the immediately succeeding sentence,
simultaneously with any Subsidiary becoming, but only for so long as such
Subsidiary shall be, a guarantor under or with respect to any Indebtedness or
other obligations under the Note Purchase Agreements or any other debt
securities or bank debt (it being understood that undrawn commitments in respect
of bank credit facilities shall not constitute “bank debt” for purposes of this
definition) issued by the Borrower, cause such Person to enter into a Guarantee
in the form of Exhibit J (or such other agreement in form and substance
reasonably acceptable to the Majority Lenders), and thereupon such Person shall
become a Guarantor hereunder for all purposes. Notwithstanding the immediately
preceding sentence, no Subsidiary shall be required to enter into a Guarantee
prior to September 30, 2005 as a result of the existence of any Guarantee
Obligation of such Subsidiary under the Note Purchase Agreements so long as on
or prior to September 30, 2005, the Company has obtained releases of such
Guarantee Obligations from at least 75% of each of the 1998 Noteholders and 1999
Noteholders, respectively, of the Guarantee Obligations made in favor of such
holders under the Note Purchase Agreements.
SECTION 8. NEGATIVE COVENANTS
     The Borrower hereby agrees that, so long as the Commitments (or any of
them) remain in effect, any Letter of Credit remains outstanding, or any amount
is owing to any Lender or the Administrative Agent hereunder or under any other
Loan Document, the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly (or, in the case of subsection 8.3, the
Borrower will not permit any of its Subsidiaries to, directly or indirectly):
          8.1 Financial Covenants
          (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio at any time during any period of four consecutive fiscal quarters of the
Borrower to exceed 3.0 to 1.0.
          (b) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the last day of any period of four consecutive
fiscal quarters of the Borrower to be less than 4.0 to 1.0.

55



--------------------------------------------------------------------------------



 



                    8.2 Limitation on Liens
  Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for:
                    (a) Liens for taxes not yet due or which are being contested
in good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the Borrower or its Subsidiaries,
as the case may be, in conformity with GAAP;
                    (b) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
                    (c) pledges or deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security legislation and deposits made in the ordinary course of
business securing liability to insurance carriers under insurance or
self-insurance arrangements;
                    (d) deposits to secure the performance of bids, trade or
government contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
                    (e) easements, rights-of-way, restrictions, building, zoning
and other similar encumbrances or restrictions, utility agreements, covenants,
reservations and encroachments and other similar encumbrances, or leases or
subleases, incurred in the ordinary course of business which, in the aggregate,
are not substantial in amount and which do not, in the aggregate, materially
detract from the value of the properties of the Borrower and its Subsidiaries,
taken as a whole, or materially interfere with the ordinary conduct of the
business of the Borrower and its Subsidiaries, taken as a whole;
                    (f) Liens securing Indebtedness in respect of capital leases
and purchase money obligations for fixed or capital assets; provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition and (iii) such Indebtedness was not incurred
in connection with, or in anticipation or contemplation of, an acquisition;
                    (g) Liens on the assets of Receivable Subsidiaries created
pursuant to any Receivables Transaction permitted pursuant to subsection 8.3(a);
                    (h) Liens created or arising pursuant to any Loan Documents;
                    (i) Liens granted by any Subsidiary in favor of the
Borrower;

56



--------------------------------------------------------------------------------



 



          (j) judgment and other similar Liens arising in connection with court
proceedings in an aggregate amount not in excess of $1,000,000 (except to the
extent covered by independent third-party insurance) provided that the execution
or other enforcement of such Liens is effectively stayed and the claims secured
thereby are being actively contested in good faith and by appropriate
proceedings;
          (k) any Lien on any Property of the Borrower or any Subsidiary
existing on the Closing Date and set forth on Schedule 8. 2 or any extension,
renewal or refinancing thereof; provided that (i) such Lien shall not apply to
any other property or asset of the Borrower or any Subsidiary, (ii) such Lien
shall secure only those obligations which it secures as of the date hereof and
(iii) in the case of any extension, renewal or refinancing thereof, (x) there is
no increase in the obligations so secured and (y) such Lien does not secure
additional assets not subject to the Lien then being extended or renewed;
          (l) any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be;
          (m) Liens arising from precautionary UCC financing statements
regarding operating leases or consignments; or
          (n) Liens (not otherwise permitted hereunder) which secure obligations
or Indebtedness of the Borrower or any of its Subsidiaries not exceeding the
greater of (x) $100,000,000 or (y) 5% of Consolidated Total Assets at the time
such Indebtedness is incurred.
          8.3 Limitation on Indebtedness
          Create, issue, incur, assume, become liable in respect of or suffer to
exist:
          (a) any Indebtedness pursuant to any Receivables Transaction, except
for Indebtedness pursuant to all Receivables Transactions that is
(i) non-recourse with respect to the Borrower and its Subsidiaries (other than
any Receivables Subsidiary) and (ii) in an aggregate principal amount at any
time outstanding not exceeding 10% of Consolidated Total Assets at such time; or
          (b) any Indebtedness of any of the Subsidiaries other than
(i) Indebtedness of any Receivables Subsidiary pursuant to any Receivables
Transaction permitted under subsection 8.3(a), (ii) any Indebtedness of any
Subsidiary as a guarantor under or pursuant to any of those certain Note
Purchase Agreements dated as of June 30, 1999 and September 25, 1998, as
amended, respectively, between the Borrower and the various note holders
thereunder, so long as such Subsidiaries are Guarantors, (iii) any Indebtedness
of any Subsidiary existing on the

57



--------------------------------------------------------------------------------



 




Closing Date and set forth on Schedule 8.3 and any refinancing thereof;
provided, that the then outstanding principal amount thereof is not increased
and the weighted average maturity thereof is not decreased, (iv) any
Indebtedness of any Subsidiary which is a Guarantor, (v) any Indebtedness of any
Subsidiary owed to the Borrower or any other Subsidiary, (vi) any Indebtedness
arising in respect of capital leases or purchase money obligations incurred in
accordance with subsection 8.2(h), and (vii) any other Indebtedness of
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed the greater of (x) $100,000,000 or (y) 5% of Consolidated Total Assets at
the time such Indebtedness is incurred.
          8.4 Fundamental Changes
          Liquidate, windup or dissolve (or suffer any liquidation or
dissolution), or merge, consolidate with or into, or convey, transfer, lease,
sell, assign or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default exists or would result therefrom:
          (a) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
Subsidiaries, provided that (A) when any wholly-owned Subsidiary is merging with
another Subsidiary, such wholly-owned Subsidiary shall be the continuing or
surviving Person and (B) when any Foreign Subsidiary is merging with a Domestic
Subsidiary, such Domestic Subsidiary shall be the continuing or surviving
Person;
          (b) any (i) Subsidiary may sell, transfer, contribute, convey or
otherwise dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise), to the Borrower or to a Domestic Subsidiary; provided
that if the transferor in such a transaction is a wholly-owned Subsidiary, then
the transferee must also be a wholly-owned Subsidiary; or (ii) Foreign
Subsidiary may sell, transfer, contribute, convey or otherwise dispose of all of
its assets (upon voluntary liquidation or otherwise), to any other Foreign
Subsidiary;
          (c) any Subsidiary formed solely for the purpose of effecting an
acquisition may be merged or consolidated with any other Person; provided that
the continuing or surviving corporation of such merger or consolidation shall be
a Subsidiary;
          (d) “Inactive” or “shell” Subsidiaries (i.e., a Person that is not
engaged in any business and that has total assets of $500,000 or less) may be
dissolved or otherwise liquidated, provided that all of the assets and
properties of any such Subsidiaries are transferred to the Borrower or another
Subsidiary upon dissolution/liquidation; and
          (e) the Borrower may merge or consolidate with any Person, provided
that the Borrower shall be the continuing or surviving Person.
          8.5 Dispositions
          Make any Disposition or enter into any agreement to make any
Disposition, except:

58



--------------------------------------------------------------------------------



 



          (a) Dispositions of obsolete, out-moded or worn-out property, whether
now owned or hereafter acquired, in the ordinary course of business;
          (b) Dispositions of inventory in the ordinary course of business;
          (c) Dispositions of property by any Subsidiary to the Borrower or to
any other Subsidiary;
          (d) Dispositions of Receivables pursuant to Receivables Transactions
permitted under subsection 8.3(a);
          (e) the nonexclusive license of intellectual property of the Borrower
or any of its Subsidiaries to third parties in the ordinary course of business;
          (f) without limitation to clause (a), the Borrower and its
Subsidiaries may sell or exchange specific items of machinery or equipment, so
long as the proceeds of each such sale or exchange is used (or contractually
committed to be used) to acquire (and results within one year of such sale or
exchange in the acquisition of) replacement items of machinery or equipment of
reasonably equivalent Fair Market Value; and
          (g) other Dispositions where (i) in the good faith opinion of the
Borrower, the Disposition is an exchange for consideration having a Fair Market
Value at least equal to that of the property Disposed of and is in the best
interest of the Borrower or the applicable Subsidiary, as the case may be;
(ii) immediately after giving effect to such Disposition, no Default or Event of
Default would exist; and (iii) immediately after giving effect to such
Disposition, the Disposition Value of all property that was the subject thereof
in any fiscal four quarter period of the Borrower plus the Fair Market Value of
any other property Disposed of during such four quarter period does not equal or
exceed 15% of Consolidated Total Assets as of the end of the then most recently
ended fiscal quarter of Borrower.
          8.6 ERISA
          Engage in a transaction which could be subject to Section 4069 or
4212(c) of ERISA, or permit any Plan to (a) engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material “accumulated funding deficiency” (as defined in Section 412 of the Code
or Section 302 of ERISA), which, with respect to any event listed above, could
reasonably be expected to have a Material Adverse Effect.
          8.7 Transactions with Affiliates
          Enter into any transaction of any kind with any Affiliate of the
Borrower, other than for compensation and upon fair and reasonable terms with
Affiliates in transactions that are otherwise permitted hereunder no less
favorable to the Borrower or any Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person other than an Affiliate,
provided, the foregoing restriction shall not apply to (a) any transaction
between the Borrower and any of its Subsidiaries or between any of its
Subsidiaries, (b) reasonable and customary fees

59



--------------------------------------------------------------------------------



 




paid to members of the Boards of Directors of the Borrower and its Subsidiaries,
(c) transactions effected as part of a Receivables Transaction or
(d) compensation arrangements of officers and other employees of the Borrower
and its Subsidiaries entered into in the ordinary course of business.
          8.8 Restrictive Agreements
          Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 8.8 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.
SECTION 9. EVENTS OF DEFAULT
          Any of the following shall constitute an Event of Default:
          (a) The Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms thereof or
hereof; or the Borrower shall fail to pay any interest on any Loan, or any fee
or other amount payable hereunder, within three Business Days after any such
interest or other amount becomes due in accordance with the terms thereof or
hereof;
          (b) Any representation or warranty made or deemed made by the Borrower
or any Guarantor (if any) herein or in any other Loan Document or which is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement shall prove to have
been incorrect or misleading in any material respect when made or deemed made or
furnished;
          (c) (i) The Borrower shall default in the observance or performance of
any covenant contained in subsection 7.10, subsection 7.11, subsection 7.12 or
Section 8; or (ii) the Borrower shall default in the observance or performance
of any covenant contained in subsection 7.1, and such default shall continue
unremedied for a period of 10 days; or (iii) the Borrower shall default in the
observance or performance of any other agreement contained in this

60



--------------------------------------------------------------------------------



 




Agreement (other than as provided above in this Section), and such default
described in this clause (c)(iii) shall continue unremedied for a period of
30 days; provided that if any such default covered by this clause (c)(iii),
(x) is not capable of being remedied within such 30-day period, (y) is capable
of being remedied within an additional 30-day period and (z) the Borrower is
diligently pursuing such remedy during the period contemplated by (x) and
(y) and has advised the Administrative Agent as to the remedy thereof, the first
30-day period referred to in this clause (c)(iii) shall be extended for an
additional 30-day period but only so long as (A) the Borrower continues to
diligently pursue such remedy, (B) such default remains capable of being
remedied within such period and (C) any such extension could not reasonably be
expected to have a Material Adverse Effect;
          (d) The Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to all applicable grace periods, if any);
          (e) An event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (e) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
          (f) An involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower, any Guarantor (if any) or any Significant Subsidiary
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower, any Guarantor
(if any) or any Significant Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
          (g) The Borrower, any Guarantor (if any) or any Significant Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (f) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower, any
Guarantor (if any) or any Significant Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) take any action for the purpose of effecting any of
the foregoing or (vii) shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due

61



--------------------------------------------------------------------------------



 



          (h) An ERISA Event shall have occurred that, in the reasonable credit
judgment of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;
          (i) Any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement of all the Lenders or satisfaction
in full of all the Obligations, ceases to be in full force and effect, or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect; or the Borrower or any Guarantor (if any) denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; one or more
judgments (to the extent not covered by insurance where insurance coverage has
been acknowledged) for the payment of money in an aggregate amount in excess of
$40,000,000 shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment; or
          (j) a Change in Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) or paragraph (g) above, automatically the Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Majority Lenders, the
Administrative Agent may, or upon the request of the Majority Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Majority Lenders, the Administrative Agent may,
or upon the request of the Majority Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. In the
case of all Letters of Credit with respect to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit in accordance with the provisions of subsection
4.8. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
then due and owing Obligations. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other Obligations shall have been paid in full (or in the
event

62



--------------------------------------------------------------------------------



 




that the acceleration that required the funding of such cash collateral account
is rescinded by the Lenders), the balance, if any, in such cash collateral
account shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto). The Borrower hereby expressly waives presentment,
demand of payment, protest and all notices whatsoever (other than any notices
specifically required hereby).
SECTION 10. THE ADMINISTRATIVE AGENT
          10.1 Appointment
          Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the Administrative Agent of such Lender under this
Agreement and the other Loan Documents, and each Lender irrevocably authorizes
the Administrative Agent, in such capacity, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
          10.2 Delegation of Duties
          The Administrative Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.
         10.3 Exculpatory Provisions
          Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except for its or
such Person’s own gross negligence or willful misconduct) or (ii) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by the Borrower or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
the Borrower to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of

63



--------------------------------------------------------------------------------



 




any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower.
          10.4 Reliance by Administrative Agent
          The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Majority Lenders (or, to the extent required by this Agreement, all of the
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action
(other than any such liability or expense resulting from the gross negligence or
willful misconduct of the Administrative Agent). The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Majority Lenders (or, to the extent required by this Agreement, all of the
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
          10.5 Notice of Default
          The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Majority
Lenders (or, to the extent required by this Agreement, all of the Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

64



--------------------------------------------------------------------------------



 



          10.6 Non-Reliance on Administrative Agent and Other Lenders
          Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
          10.7 Indemnification
          The Lenders agree to indemnify the Administrative Agent in its
capacity as such (to the extent not reimbursed by the Borrower in accordance
with the terms hereof and without limiting the obligation of the Borrower to do
so), ratably according to their respective Revolving Credit Commitment
Percentages in effect on the date on which indemnification is sought (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including, without limitation, at any time following the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements which are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful misconduct.
The agreements in this subsection shall survive the payment of the Loans and all
other amounts payable hereunder. Notwithstanding anything

65



--------------------------------------------------------------------------------



 




contained herein to the contrary, the Issuing Lender and Swingline Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 10 with respect to any acts taken or omissions suffered by the
Issuing Lender or Swingline Lender, as the case may be, as fully as if the term
“Administrative Agent” as used in this Section 10 included the Issuing Lender
and Swingline Lender with respect to such acts or omissions, and (b) as
additionally provided herein with respect to the Issuing Lender and Swingline
Lender, as the case may be.
          10.8 Administrative Agent in Its Individual Capacity
          The Person serving as the Administrative Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Borrower as though the Person serving as the Administrative Agent were
not the Administrative Agent hereunder and under the other Loan Documents. With
respect to the Loans made by it and with respect to any Letter of Credit issued
or participated in by it, the Person serving as the Administrative Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Person serving as the Administrative Agent in its individual capacity.
          10.9 Successor Administrative Agent
          The Administrative Agent may resign as Administrative Agent upon
10 days’ notice to the Lenders and the Borrower provided that any such
resignation by JPMCB shall also constitute its resignation as Issuing Lender and
Swingline Lender. If the Administrative Agent shall resign as Administrative
Agent under this Agreement and the other Loan Documents, then the Majority
Lenders shall appoint from among the Lenders a successor Administrative Agent
for the Lenders, which successor Administrative Agent (provided that it shall
have been approved by the Borrower), shall succeed to the rights, powers and
duties of the Administrative Agent hereunder. Effective upon such appointment
and approval, the term “Administrative Agent” shall mean such successor
Administrative Agent, and the former Administrative Agent’s rights, powers and
duties as Administrative Agent shall be terminated, without any other or further
act or deed on the part of such former Administrative Agent or any of the
parties to this Agreement or any holders of the Loans. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
          10.10 The Sole Lead Arranger, the Sole Bookrunner and the Syndication
Agent
          None of the Sole Lead Arranger, the Sole Bookrunner or the Syndication
Agent shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Sole Lead Arranger, the Sole Bookrunner or
the Syndication Agent shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not

66



--------------------------------------------------------------------------------



 




relied, and will not rely, on the Sole Lead Arranger, the Sole Bookrunner or the
Syndication Agent in deciding to enter into this Agreement or in taking or not
taking any action hereunder.
SECTION 11. MISCELLANEOUS
          11.1 Amendments and Waivers
          (a) Except as provided in subsection 11.1(b), neither this Agreement
nor any other Loan Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
subsection. The Majority Lenders may, or, with the written consent of the
Majority Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Borrower hereunder or thereunder or (b) waive, on such
terms and conditions as the Majority Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the scheduled
date of maturity of any Loan, or reduce the stated rate or amount of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Lender’s
Multicurrency Commitment, Revolving Credit Commitment, Swingline Commitment or
L/C Commitment, in each case without the consent of each Lender affected
thereby, (ii) amend, modify or waive any provision of this subsection, reduce
the percentage specified in the definitions of Majority Leaders, or amend or
modify any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination granting consent hereunder, or consent to the assignment or
transfer by the Borrower or any Guarantor (if any) of any of its rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all the Lenders, (iii) release all or
substantially all of the Guarantors (if any) (except where such release is
expressly permitted elsewhere in this Agreement without such consent) without
the written consent of all the Lenders, or (iv) (A) amend, modify or waive any
provision of Section 10 without the written consent of the then Administrative
Agent, (B) affect the rights or duties of the Issuing Lender under this
Agreement or any other Loan Document without the written consent of the then
Issuing Lender or (C) affect the rights or duties of Swingline Lender under this
Agreement or any other Loan Document without the written consent of then
Swingline Lender; and further provided, however, that no such waiver and no such
amendment, supplement or modification shall amend, modify or waive any provision
of any Guarantee executed and delivered pursuant to subsection 7.12 without the
written consent of the Guarantors. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Borrower, the Guarantors (if any), the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrower, the Guarantors (if any), the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; no such

67



--------------------------------------------------------------------------------



 




waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereon.
          (b) In addition to amendments effected pursuant to the foregoing
paragraph (a), additional freely-convertible eurocurrencies may be added as
Available Foreign Currencies, upon execution and delivery by the Borrower, the
Administrative Agent and all of the Lenders of an amendment providing for such
addition. The Administrative Agent shall give prompt written notice to each
Lender of any such amendment.
          11.2 Notices
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (i) if to the Borrower or any of the Guarantors (if any), to Henry Schein,
Inc., 135 Duryea Road, Melville, New York, 11747, Attention of Chief Financial
Officer (Telecopy No. (631) 843-5541), with a copy to Proskauer Rose LLP, 1585
Broadway, New York, New York, 10036-8299, Attention of Jack P. Jackson, Esq.
(Telecopy No. (212) 969-2900);
     (ii) if to the Administrative Agent, to it at JPMorgan Chase Bank, 395
North Service Road, Suite 302, Melville, NY 11747, Attention of John Budzynski,
(Telecopy No. (631) 755-5184);
     (iii) if to the Issuing Lender, to it at JPMorgan Chase Bank, 10420
Highland Manor Drive-BL 2, Floor 4, Tampa, FL 33610, Attention of Joseph Borello
(Telecopy No. (813) 432-5161);
     (iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, 1111 Fannin,
10th Floor, Houston, Texas 77002, Attention of Candace Grayson (Telecopy No.
(713) 750-7904; and
     (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire and notified to the Borrower in
accordance with the provisions hereof.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent and the Lenders; provided that the
foregoing shall not apply to notices pursuant to subsection 2.4 or Section 4
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

68



--------------------------------------------------------------------------------



 



          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          11.3 No Waiver; Cumulative Remedies
          No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
          11.4 Survival of Representations and Warranties
          All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the Loans hereunder.
          11.5 Payment of Expenses and Taxes
          The Borrower agrees (a) to pay or reimburse the Administrative Agent
for all its reasonable out-of-pocket costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements of
Simpson Thacher & Bartlett LLP, counsel to the Administrative Agent, (b) to pay
or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement of any rights under this
Agreement or any of the other Loan Documents, including, without limitation, the
Attorney Costs of each Lender and of the Administrative Agent, (c) to pay, and
indemnify and hold harmless each Lender and the Administrative Agent and each of
their affiliates and their respective officer, directors, employees,
Administrative Agents and advisors (each, an “indemnified party”) from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, provided that the Borrower shall have no obligation
hereunder to any indemnified party with respect to any of the foregoing fees or
liabilities which arise from the gross negligence or willful misconduct of such
indemnified party determined in a court of competent jurisdiction in a final
non-appealable judgment, and (d) to pay, and indemnify and

69



--------------------------------------------------------------------------------



 




hold harmless each indemnified party from and against, any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents including, without limitation, any of the
foregoing relating to the violation of, noncompliance with, or liability under,
any Environmental Law applicable to the operations of the Borrower, any of its
Subsidiaries or any of the properties (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that the Borrower shall
have no obligation hereunder to any indemnified party with respect to
indemnified liabilities arising from the gross negligence or willful misconduct
of such indemnified party determined in a court of competent jurisdiction in a
final non-appealable judgment. The agreements in this subsection shall survive
the termination of this Agreement and each other Loan Document and repayment of
the Loans and all other amounts payable hereunder.
          11.6 Successors and Assigns; Participations and Assignments
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) neither the Borrower nor any of the
Guarantors (if any) may assign or otherwise transfer any of their respective
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any such Person without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
subsection. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), Participants (to the extent provided
in paragraph (c) of this subsection) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Lender, the Swingline Lender and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Credit Commitment and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

  (A)   the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an “Approved Fund” (as
defined below) or, if a Default or an Event of Default has occurred and is
continuing, any other Assignee; and     (B)   the Administrative Agent, provided
that no consent of the Administrative Agent shall be required for an assignment
to

70



--------------------------------------------------------------------------------



 



an Assignee that is a Lender immediately prior to giving effect to such
assignment.
     (ii) Assignments shall be subject to the following additional conditions:

  (A)   except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment, the amount of the Revolving Credit Commitment of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance, substantially in the form of Exhibit I
(hereinafter, an “Assignment and Acceptance”), with respect to such assignment
is delivered to the Administrative Agent) shall not be less than $5,000,000
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower shall be required if a Default or
an Event of Default has occurred and is continuing;     (B)   each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement:     (C)   the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500;     (D)   the Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent a duly completed administrative questionnaire
(containing all pertinent information relating to such assignee; hereinafter an
“Administrative Questionnaire”); and     (E)   in the case of an assignment to a
“CLO” (as defined below), the assigning Lender shall retain the sole right to
approve any amendment, modification or waiver of any provision of this
Agreement, provided that the Assignment and Acceptance between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver described in the first proviso to
subsection 11.1(a) that affects such CLO.

71



--------------------------------------------------------------------------------



 



          For the purposes of this subsection 11.6(b), the terms “Approved Fund”
and “CLO” have the following meanings:
          “Approved Fund” means (a) a CLO and (b) with respect to any Lender
that is an institutional fund which invests primarily in bank loans and similar
extensions of credit, any other institutional fund that invests primarily in
bank loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
          “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this subsection, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
subsections 3.8, 3.9, 3.10, 3.11 and 11.5). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection 11.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this subsection.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive in the
absence of manifest error, and the Borrower, the Administrative Agent, the
Issuing Lender, the Swingline Lender and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Lender, the Swingline Lender and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Assignee, the Assignee’s completed

72



--------------------------------------------------------------------------------



 



Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this subsection and any written consent to such assignment required by paragraph
(b) of this subsection, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to subsection
11.1(a) that affects such Participant. Subject to paragraph (c)(ii) of this
subsection, the Borrower agrees that each Participant shall be entitled to the
benefits of subsections 3.8, 3.9, 3.10 and 3.11 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this subsection. To the extent permitted by law, each Participant also shall
be entitled to the benefits of subsection 11.7 as though it were a Lender,
provided such Participant agrees to be subject to subsection 11.7 as though it
were a Lender.
               (ii) A Participant shall not be entitled to receive any greater
payment under subsection 3.9, 3.10 or 3.11 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a
Non-U.S. Lender (as defined in subsection 3.10(b)) if it were a Lender shall not
be entitled to the benefits of subsection 3.10 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with subsection 3.10(b) as though it were
a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this subsection shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

73



--------------------------------------------------------------------------------



 



          (e) The Borrower authorizes each Lender to disclose to any Participant
or Assignee (each, a “Transferee”) and any prospective Transferee, subject to
the provisions of subsection 11.14, any and all financial information in such
Lender’s possession concerning the Borrower and its Subsidiaries and Affiliates
which has been delivered to such Lender by or on behalf of the Borrower pursuant
to this Agreement or which has been delivered to such Lender by or on behalf of
the Borrower in connection with such Lender’s credit evaluation of such Borrower
and its Subsidiaries and Affiliates prior to becoming a party to this Agreement.
          (f) For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this subsection concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law.
          11.7 Adjustments; Set-off
          (a) If any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans or the Reimbursement Obligations owing to it
then due and owing, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in subsections 9(f) and (g), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender (other than to the extent expressly provided
herein), if any, in respect of such other Lender’s Loans or the Reimbursement
Obligations owing to it then due and owing, or interest thereon, such benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Loans or the Reimbursement
Obligations owing to it, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the other Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower or
the Guarantors (if any), any such notice being expressly waived by the Borrower
and the Guarantors (if any) to the extent permitted by applicable law, upon any
amount becoming due and payable by the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the Borrower
or any of the Guarantors (if any). Each Lender agrees promptly to notify the
Borrower or any such Guarantor (if any) and the Administrative Agent after any
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

74



--------------------------------------------------------------------------------



 



          11.8 Counterparts
          This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
          11.9 Severability
          Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          11.10 Integration
          This Agreement and the other Loan Documents represent the entire
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof or thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof or thereof not expressly set forth or
referred to herein or in the other Loan Documents.
          11.11 GOVERNING LAW
          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
          11.12 Submission To Jurisdiction; Waivers
          The Borrower hereby irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

75



--------------------------------------------------------------------------------



 



          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in subsection 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this subsection any special, exemplary, punitive or consequential damages.
          11.13 Acknowledgements
          The Borrower hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
          (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any of the Guarantors (if any)
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on the
one hand, and the Borrower and the Guarantors (if any), on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, the Guarantors (if any), and the Lenders.
          11.14 Confidentiality
          Each Lender agrees to keep confidential any written or oral
information (a) provided to it by or on behalf of the Borrower or any of its
Subsidiaries pursuant to or in connection with this Agreement or any other Loan
Document or (b) obtained by such Lender based on a review of the books and
records of the Borrower or any of its Subsidiaries; provided that nothing herein
shall prevent any Lender from disclosing any such information (i) to the
Administrative Agent, the Issuing Lender or any other Lender, (ii) to any
Transferee which receives such information having been made aware of the
confidential nature thereof and having agreed to abide by the provisions of this
subsection 11.14, (iii) to its employees, directors, agents, attorneys,
accountants and other professional advisors, and to employees and officers of
its Affiliates who agree to be bound by the provisions of this subsection 11.14
and who have a need for such information in connection with this Agreement or
other transactions or proposed transactions with the Borrower, (iv) upon the
request or demand of any Governmental Authority having jurisdiction over such
Lender, (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(vi) subject to an agreement to comply with the provisions of this subsection,
to any actual or

76



--------------------------------------------------------------------------------



 




prospective counter-party (or its advisors) to any Swap Agreement, (vii) which
has been publicly disclosed other than in breach of this Agreement, (viii) in
connection with the exercise of any remedy hereunder or any litigation to which
such Lender is a party, or (ix) which is received by such Lender from a Person
who, to such Lender’s knowledge or reasonable belief, is not under a duty of
confidentiality to the Borrower or the applicable Subsidiary, as the case may
be.
          11.15 USA Patriot Act
          Each Lender hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
          11.16 Judgment
          The Borrower, the Administrative Agent and each Lender hereby agree
that if, in the event that a judgment is given, in relation to any sum due the
Administrative Agent or any Lender hereunder, in an Available Foreign Currency
(the “Judgment Currency”), the Borrower agrees to indemnify the Administrative
Agent or such Lender, as the case may be, to the extent that the Dollar
Equivalent amount which could have been purchased on the Business Day following
receipt of such sum is less than the sum which could have been so purchased by
the Administrative Agent had such purchase been made on the day on which such
judgment was given or, if such day is not a Business Day, on the Business Day
immediately preceding the giving of such judgment, and if the amount so
purchased exceeds the amount which could have been so purchased had such
purchase been made on the day on which such judgment was given or, if such day
is not a Business Day, on the Business Day immediately preceding such judgment,
the Administrative Agent or the applicable Lender agrees to remit such excess to
the Borrower. The agreements in this subsection shall survive the termination of
this Agreement and each other Loan Document and the payment of the Loans and all
other Obligations.
          11.17 WAIVERS OF JURY TRIAL
          THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, THE
SWINGLINE LENDER AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

77



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the year first above written.

              BORROWER:
 
            HENRY SCHEIN, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            JPMORGAN CHASE BANK, N.A.,     as Administrative Agent and as a
 
      Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            CITIBANK, N.A.,     as Syndication Agent and as a
 
      Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



              HSBC BANK USA, N.A.     as Co-Agent and as a Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------



 



              LEHMAN COMMERCIAL PAPER INC.,
 
      as Co-Agent and as a Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Signature Page to the Henry Schein, Inc. Credit Agreement



--------------------------------------------------------------------------------



 



              MELLON BANK, N.A.,
 
      as Co-Agent and as a Lender
 
  By:    
 
       
 
      Name:
 
      Title:

Signature Page to the Henry Schein, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK,
 
  NATION   AL ASSOCIATION,
 
      as Co-Agent and as a Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Signature Page to the Henry Schein, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



              ABN AMRO BANK N.V.,
 
      as a Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Signature Page to the Henry Schein, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK,
 
      as a Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Signature Page to the Henry Schein, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



              BAYERISCHE HYPO-UND     VEREINSBANK AG, NEW YORK BRANCH
 
      as a Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Signature Page to the Henry Schein, Inc. Credit Agreement

 



--------------------------------------------------------------------------------



 



              NORTH FORK BANK,
 
      as a Lender
 
  By:    
 
       
 
      Name:
 
      Title:

Signature Page to the Henry Schein, Inc. Credit Agreement

 